               PLAINTIFFS’ REPLY IN SUPPORT OF THEIR MOTION FOR SUMMARY JUDGMENT
                           Gore, et al. v. Lee, et al., Case No. 3:19-cv-00328 (M.D. Tenn.)




                          Exhibit A
     Deposition Transcript of Dr. Randi C. Ettner, Ph.D.




Case 3:19-cv-00328 Document 93-2 Filed 05/29/20 Page 1 of 81 PageID #: 1407
                            GORE, et al.
                                   vs.
                             LEE, et al.




                 RANDI C. ETTNER, PH.D.
                           April 14, 2020




Case 3:19-cv-00328 Document 93-2 Filed 05/29/20 Page 2 of 81 PageID #: 1408
·1     ·   · · · · · · · · · UNITED STATES DISTRICT COURT
· ·   ··   · · · · · · · FOR THE MIDDLE DISTRICT OF TENNESSEE
·2     ·   · · · · · · · · · · · ·NASHVILLE DIVISION
· ·   ··   ________________________________________________________________
·3
· ·   ··   KAYLA GORE; JAIME COMBS;
·4     ·   L.G.; and K.N.,
·5     ·   · · · · · · Plaintiffs,
· ·   ··   vs.· · · · · · · · · · · · · · · ·Case No. 3:19-cv-00328
·6
· ·   ··   WILLIAM BYRON LEE, in his
·7     ·   official capacity as
· ·   ··   Governor of the State of
·8     ·   Tennessee; and LISA
· ·   ··   PIERCEY, in her official
·9     ·   capacity as Commissioner
· ·   ··   of the Tennessee
10     ·   Department of Health,

11   · · · · · · · Defendants.
· · ·· ________________________________________________________________
12

13

14

15
· · ··     · · · · · · · · · ·Videoconference Deposition of:
16
· · ··     · · · · · · · · · ·RANDI C. ETTNER, PH.D.
17
· · ··     · · · · · · · · · ·Taken on behalf of Defendants
18   ·     · · · · · · · · · ·April 14, 2020

19

20

21
· ·   ·· ________________________________________________________________
22
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · ·Elite Reporting Services
23     ·   ·   ·   ·   ·   ·   ·   · · · www.elitereportingservices.com
· ·   ··   ·   ·   ·   ·   ·   ·   Ashley V. Meeks, LCR, Associate Reporter
24     ·   ·   ·   ·   ·   ·   ·   · · ashley@elitereportingservices.com
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · · · ·P.O. Box 292382
25     ·   ·   ·   ·   ·   ·   ·   · · · · · ·Nashville, TN 37229
· ·   ··   ·   ·   ·   ·   ·   ·   · · · · · · · (615)595-0073



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-2 Services    * (615)595-0073
                                        Filed 05/29/20 Page 3 of 81 PageID #: 1409
                           www.EliteReportingServices.com
·1      · · · · · · A· P· P· E· A· R· A· N· C· E                S

·2

·3      ·For the Plaintiffs (via videoconference):

·4      ·   ·   ·   ·   ·   ·MR. PUNEET KOHLI
· ·    ··   ·   ·   ·   ·   ·Attorney at Law
·5      ·   ·   ·   ·   ·   ·Baker Botts LLP
· ·    ··   ·   ·   ·   ·   ·98 San Jacinto Boulevard
·6      ·   ·   ·   ·   ·   ·Suite 1500
· ·    ··   ·   ·   ·   ·   ·Austin, TX 78701
·7      ·   ·   ·   ·   ·   ·(512)322-2500
· ·    ··   ·   ·   ·   ·   ·puneet.kohli@bakerbotts.com
·8

·9   ·      ·   ·   ·   ·   ·MR. BRANDT THOMAS ROESSLER
· · ··      ·   ·   ·   ·   ·Attorney at Law
10   ·      ·   ·   ·   ·   ·Baker Botts LLP
· · ··      ·   ·   ·   ·   ·30 Rockefeller Plaza
11   ·      ·   ·   ·   ·   ·New York, NY 10112
· · ··      ·   ·   ·   ·   ·(212)408-2500
12   ·      ·   ·   ·   ·   ·brandt.roessler@bakerbotts.com

13
· ·    ··   ·   ·   ·   ·   ·MR. OMAR GONZALEZ-PAGAN
14      ·   ·   ·   ·   ·   ·Attorney at Law
· ·    ··   ·   ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
15      ·   ·   ·   ·   ·   ·120 Wall Street
· ·    ··   ·   ·   ·   ·   ·19th Floor
16      ·   ·   ·   ·   ·   ·New York, NY 10005
· ·    ··   ·   ·   ·   ·   ·(212)809-8585
17      ·   ·   ·   ·   ·   ·ogonzalez-pagan@lambdalegal.org

18
· ·    ··   ·   ·   ·   ·   ·MS. SASHA BUCHERT
19      ·   ·   ·   ·   ·   ·Attorney at Law
· ·    ··   ·   ·   ·   ·   ·Lambda Legal Defense & Education Fund, Inc.
20      ·   ·   ·   ·   ·   ·1776 K Street NW, Suite 722
· ·    ··   ·   ·   ·   ·   ·Washington, DC 20006
21      ·   ·   ·   ·   ·   ·(202)804-6245
· ·    ··   ·   ·   ·   ·   ·sbuchert@lambdalegal.org
22

23

24

25



                     Elite
      Case 3:19-cv-00328    Reporting
                         Document 93-2 Services    * (615)595-0073
                                        Filed 05/29/20 Page 4 of 81 PageID #: 1410 2
                           www.EliteReportingServices.com
·1      ·For the Defendants (via videoconference):

·2     ·   ·   ·   ·   ·   ·MR. MATTHEW F. JONES
· ·   ··   ·   ·   ·   ·   ·MS. DIANNA BAKER SHEW
·3     ·   ·   ·   ·   ·   ·MS. SARA E. SEDGWICK
· ·   ··   ·   ·   ·   ·   ·MR. JAE LIM
·4     ·   ·   ·   ·   ·   ·Assistant Attorneys General
· ·   ··   ·   ·   ·   ·   ·P.O. Box 20207
·5     ·   ·   ·   ·   ·   ·Nashville, TN 37202
· ·   ··   ·   ·   ·   ·   ·(615)532-1969
·6     ·   ·   ·   ·   ·   ·matt.jones@ag.tn.gov
· ·   ··   ·   ·   ·   ·   ·dianna.shew@ag.tn.gov
·7     ·   ·   ·   ·   ·   ·sara.sedgwick@ag.tn.gov
· ·   ··   ·   ·   ·   ·   ·jae.lim@ag.tn.gov
·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 5 of 81 PageID #: 1411 3
                          www.EliteReportingServices.com
·1

·2      · · · · · · · · · · I· N· D· E               X

·3      · · · · · · · · · · · · · · · · · · · · · · ·Page

·4

·5   ·Direct Examination
· · ··By Mr. Jones· · · · · · · · · · · · · · · · · 10
·6
· · ··Cross-Examination
·7   ·By Mr. Kohli· · · · · · · · · · · · · · · · · 60

·8

·9

10
· · ·· · · · · · · · ·E· X· H· I· B· I· T S
11
· · ·· · · · · · · · · · · · · · · · · · · · · · ·Page
12

13   ·Exhibit No. 1· · · · · · · · · · · · · · · · ·13
· · ·· · · · · ·Amended Complaint for Declaratory
14   · · · · · ·and Injunctive Relief

15   ·Exhibit No. 2· · · · · · · · · · · · · · · · ·18
· · ·· · · · · ·Expert Report of Randi C. Ettner,
16   · · · · · ·Ph.D.

17   ·Exhibit No. 3· · · · · · · · · · · · · · · · ·19
· · ·· · · · · ·Expert Declaration of Randi C.
18   · · · · · ·Ettner, Ph.D.

19   ·Exhibit No. 4· · · · · · · · · · · · · · · · ·19
· · ·· · · · · ·Expert Report of Randi C. Ettner,
20   · · · · · ·Ph.D. in the Ray case

21   ·Exhibit No. 5· · · · · · · · · · · · · · · · ·20
· · ·· · · · · ·Deposition transcript of Randi C.
22   · · · · · ·Ettner, Ph.D. in the Ray case

23

24

25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 6 of 81 PageID #: 1412 4
                          www.EliteReportingServices.com
·1
·2     · · · · · ·S· T· I· P· U· L· A· T· I· O· N                 S
·3
·4
·5     · · · · · ·The videoconference deposition of
·6     ·RANDI C. ETTNER, PH.D. was taken by counsel for
·7     ·the Defendants, by Notice, with all participants
·8     ·appearing at their respective locations, on
·9     ·April 14, 2020, for all purposes under the Federal
10     ·Rules of Civil Procedure.
11     · · · · · ·All objections, except as to the form of
12     ·the questions, are reserved to the hearing, and that
13     ·said deposition may be read and used in evidence in
14     ·said cause of action in any trial thereon or any
15     ·proceeding herein.
16     · · · · · ·It is agreed that ASHLEY V. MEEKS, LCR,
17     ·Notary Public and Court Reporter for the State of
18     ·Tennessee, may swear the witness remotely, and that
19     ·the reading and signing of the completed deposition
20     ·by the witness were not waived.
21
22
23
24
25



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 7 of 81 PageID #: 1413 5
                          www.EliteReportingServices.com                           YVer1f
·1     · · · · · · · · · · ·*· ·*· ·*

·2                                                                                          13:04:41

·3     · · · · · · ·MR. JONES:· Well, before we mute everyone                               13:04:41

·4     ·then I think it would be helpful for the court                                      13:04:41

·5     ·reporter if everyone would announce their name and                                  13:04:41

·6     ·who they represent.· I'll start, and we can go                                      13:04:41

·7     ·through the defendants first.· My name is Matt Jones.                               13:04:42

·8     ·I'm here representing the defendants.                                               13:04:44

·9     · · · · · · ·MS. SHEW:· Dianna Shew on behalf of the                                 13:04:50

10     ·defendants.                                                                         13:04:53

11     · · · · · · ·MS. SEDGWICK:· Sara Sedgwick on behalf of                               13:04:56

12     ·the defendants.                                                                     13:04:59

13     · · · · · · ·MR. LIM:· Jae Lim on behalf of the                                      13:04:59

14     ·defendants.                                                                         13:04:59

15     · · · · · · ·MR. JONES:· Okay.· Plaintiffs.                                          13:04:59

16     · · · · · · ·MR. GONZALEZ-PAGAN:· Omar Gonzalez-Pagan                                13:05:08

17     ·on behalf of the plaintiffs.                                                        13:05:14

18     · · · · · · ·MR. KOHLI:· Puneet Kohli on behalf of the                               13:05:14

19     ·plaintiffs.                                                                         13:05:25

20     · · · · · · ·MR. ROESSLER:· Brandt Roessler on behalf                                13:05:25

21     ·of the plaintiffs.                                                                  13:05:25

22     · · · · · · ·MS. BUCHERT:· Sasha Buchert on behalf of                                13:05:25

23     ·the plaintiffs.                                                                     13:05:53

24     · · · · · · ·MR. JONES:· And I think --                                              13:05:53

25     · · · · · · ·MR. KOHLI:· For the record, I'll be the                                 13:05:53



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 8 of 81 PageID #: 1414 6
                          www.EliteReportingServices.com                           YVer1f
·1     ·one making objections.                                                              13:05:53

·2     · · · · · · ·MR. JONES:· Okay.· Great.                                               13:05:53

·3     · · · · · · ·So I think for everyone's purpose, if                                   13:05:54

·4     ·everyone who would not be speaking to go ahead and                                  13:05:56

·5     ·mute their audio except of course the court reporter                                13:06:01

·6     ·at this time.                                                                       13:06:09

·7     · · · · · · ·And if you have no objection, Puneet,

·8     ·we'll go ahead with the court reporter and swear in

·9     ·the witness.

10     · · · · · · ·MR. KOHLI:· Sure.

11     · · · · · · ·MR. JONES:· Great.· Ms. Meeks, if you

12     ·would proceed.

13     · · · · · · ·THE REPORTER:· Yes, sir.

14     · · · · · · ·(The witness was sworn.)                                                13:06:50

15     · · · · · · ·MR. JONES:· So I understand that the                                    13:06:50

16     ·defendants and the plaintiffs had some stipulations.                                13:06:52

17     ·Were those read into the record yesterday?· Do we                                   13:06:54

18     ·need to put any more stipulations on before we                                      13:07:07

19     ·proceed?                                                                            13:07:11

20     · · · · · · ·MS. SHEW:· This is Dianna.                                              13:07:11

21     · · · · · · ·Yesterday our stipulations were -- that I                               13:07:14

22     ·recall were that the witness was going to be sworn                                  13:07:17

23     ·remotely.· That would be bound by the oath as if                                    13:07:18

24     ·sworn in person.· All objections are reserved except                                13:07:21

25     ·as to the form of the question.· And we made a                                      13:07:26



                    Elite
     Case 3:19-cv-00328    Reporting
                        Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 9 of 81 PageID #: 1415 7
                          www.EliteReportingServices.com                           YVer1f
·1      ·general announcement that of course we were all on a                               13:07:29

·2      ·WebEx Meeting.                                                                     13:07:32

·3      · · · · · · ·The other thing we discussed was that                                  13:07:32

·4      ·although we can all see each other and this is a                                   13:07:34

·5      ·video platform, the deposition is simply being                                     13:07:39

·6      ·recorded by stenographic means and there's not a                                   13:07:40

·7      ·video recording being made.· I don't believe any                                   13:07:45

·8      ·party has requested that.                                                          13:07:48

·9      · · · · · · ·And then the court reporter actually had                               13:07:50

10      ·some comments that she wanted to make just for                                     13:07:53

11      ·purposes of keeping everybody on task with the WebEx                               13:07:57

12      ·and making sure that her transcript was clean.· So                                 13:07:58

13      ·Ms. Meeks may want to do that as well.· But those

14      ·were the only stipulations that I recall from

15      ·yesterday.

16      · · · · · · ·MR. JONES:· Thank you.· Ms. Meeks.

17      · · · · · · ·THE REPORTER:· Yes, sir.

18      · · · · · · ·For the sake of the record, I ask any

19      ·objecting attorney to also identify themselves when

20      ·making their objection.

21      · · · · · · ·It is very important that one person

22      ·speak at a time.· So with each question

23      ·asked or answer given, please give a short pause

24      ·before responding in order to ensure the previous

25      ·speaker has finished, as well as giving enough time



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 10 of 81 PageID #: 14168
                           www.EliteReportingServices.com                          YVer1f
·1      ·for potential objections.

·2      · · · · · · ·Please keep in mind that because this is

·3      ·a video call that's dependent on audio there may be

·4      ·cases where I may ask for further clarification more

·5      ·often than normal.· I may also ask to go off the

·6      ·record if I can't hear you.

·7      · · · · · · ·And if everyone again would please place

·8      ·their audio on mute until they would like to speak.

·9      ·That's all I have for now.

10      · · · · · · ·MR. JONES:· And if I may, one more thing.                              13:09:08

11      ·You reminded me, Ms. Meeks, in talking about                                       13:09:08

12      ·attorneys identifying themselves.· We had one                                      13:09:11

13      ·attorney for Plaintiffs yesterday who made all the                                 13:09:14

14      ·objections.· And I believe that Puneet Kohli has said                              13:09:17

15      ·that he will make all the objections today, which if                               13:09:21

16      ·that's the case I think if we stipulate that or if we                              13:09:24

17      ·say that, then that will make this a little less                                   13:09:27

18      ·cumbersome since he won't need to identify himself on                              13:09:27

19      ·each occasion.                                                                     13:09:27

20      · · · · · · ·THE REPORTER:· I agree.· Thank you.                                    13:09:27

21      · · · · · · ·MR. JONES:· Great.                                                     13:09:44

22      · · · · · · ·Well, the witness has been sworn.                                      13:09:44

23      ·Stipulations have been read into the record.· And for                              13:09:46

24      ·the record, I am southern so I speak very slowly                                   13:09:49

25      ·anyway.· So I will do my best to complete my sentence                              13:09:54



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20 Page 11 of 81 PageID #: 14179
                           www.EliteReportingServices.com                          YVer1f
·1      ·and, Dr. Ettner, I will do my best to let you finish                              13:09:59

·2      ·your answer before speaking again.                                                13:10:04

·3      · · · · · · ·But please, if you do not understand my                               13:10:06

·4      ·question, ask me to repeat it and we'll try to get                                13:10:13

·5      ·through this as best we can.· I appreciate everyone's

·6      ·willingness to engage in this manner.

·7      · · · · · · ·With that being said, we can start the

·8      ·deposition.

·9

10      · · · · · · · · · · · *· ·*· ·*

11      · · · · · · · ·RANDI C. ETTNER, PH.D.,

12      ·was called as a witness, and after having been first

13      ·duly sworn, testified as follows:

14

15      · · · · · · · · · DIRECT EXAMINATION

16      ·QUESTIONS BY MR. JONES:

17      ·Q.· · · Dr. Ettner, if you would give us your full

18      ·name?

19      ·A.· · · Dr. Randi Ettner.

20      ·Q.· · · And, Dr. Ettner, what is your occupation?                                 13:10:39

21      ·A.· · · I'm a clinical and forensic psychologist.                                 13:10:50

22      ·Q.· · · And your qualifications have actually been                                13:10:54

23      ·well documented.· We'll get to that in a minute.                                  13:10:54

24      ·Just for a matter of housekeeping, I had forwarded a                              13:10:57

25      ·list of five exhibits this morning to plaintiffs'                                 13:11:03



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            10
                                                      Page 12 of 81 PageID #: 1418
                           www.EliteReportingServices.com                         YVer1f
·1      ·counsel.· Did you receive those exhibits and do you                               13:11:07

·2      ·have them accessible to you?                                                      13:11:12

·3      ·A.· · · I have them.· I believe I have everything                                 13:11:21

·4      ·accessible.                                                                       13:11:25

·5      ·Q.· · · Great.· And we'll get those five on the                                   13:11:26

·6      ·record here in a minute, but I just wanted to start                               13:11:30

·7      ·with sort of a general question about your expertise                              13:11:43

·8      ·since your qualifications have been well documented.                              13:11:43

·9      ·What part of your education, training, and experience                             13:11:47

10      ·are you relying upon to render an opinion in this                                 13:11:50

11      ·case?                                                                             13:11:56

12      ·A.· · · I'm relying on my education in psychology, my                             13:11:56

13      ·training in gender and gender conditions after                                    13:12:13

14      ·university, in my doctoral clinical work and in                                   13:12:20

15      ·supervision work and in my clinical experience which                              13:12:26

16      ·began in the late 1970's.· Also, I've relied on the                               13:12:33

17      ·extensive literature in this area and the World                                   13:12:41

18      ·Professional Association for Transgender Healthcare                               13:12:41

19      ·Organization and the Standards of Care that they                                  13:12:56

20      ·promulgate.                                                                       13:13:02

21      ·Q.· · · Great.· Thank you.                                                        13:13:03

22      · · · · ·And what is the subject matter of your                                    13:13:04

23      ·opinion rendered in this case?                                                    13:13:10

24      ·A.· · · I've rendered several opinions in this case.                              13:13:22

25      ·Q.· · · Okay.· Is that subject matter limited to the                              13:13:25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            11
                                                      Page 13 of 81 PageID #: 1419
                           www.EliteReportingServices.com                         YVer1f
·1      ·diagnosis and treatment of individuals with gender                                13:13:35

·2      ·dysphoria?                                                                        13:13:41

·3      ·A.· · · No, it's not limited to that.                                             13:13:43

·4      ·Q.· · · Okay.· And how is it not limited to that?· If                             13:13:45

·5      ·you could, define the breadth of your opinions.                                   13:13:53

·6      ·A.· · · My opinions are also based on my                                          13:13:58

·7      ·understanding of the etiology of gender incongruity                               13:14:02

·8      ·and my expertise in trauma and emotional distress                                 13:14:11

·9      ·and, in general, my experience of having worked with                              13:14:20

10      ·over 3,000 individuals with gender incongruity.                                   13:14:25

11      ·Q.· · · And what documents have you reviewed                                      13:14:34

12      ·concerning the plaintiffs and the allegations in the                              13:14:41

13      ·present case?                                                                     13:14:45

14      ·A.· · · I've reviewed the complaints and the amended                              13:14:53

15      ·complaint.· I've not spoken or interviewed the                                    13:14:56

16      ·plaintiffs in this case.                                                          13:15:01

17      ·Q.· · · And this may be redundant for that answer.                                13:15:02

18      ·But just to be sure, you're not expressing any                                    13:15:06

19      ·opinions about the impact of any actions or inactions                             13:15:12

20      ·of the defendants on these particular plaintiffs?                                 13:15:16

21      ·A.· · · Not on these --                                                           13:15:23

22      · · · · · · ·MR. KHOLI:· Objection.· Form.                                         13:15:25

23      · · · · · · ·THE WITNESS:· -- particular plaintiffs --                             13:15:25

24      ·BY MR. JONES:                                                                     13:15:25

25      ·Q.· · · Okay.                                                                     13:15:30



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            12
                                                      Page 14 of 81 PageID #: 1420
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · -- other than the conclusions I've drawn from                             13:15:30

·2      ·what I've read in the complaint.                                                  13:15:32

·3      ·Q.· · · And with that, if we could go ahead and look                              13:15:38

·4      ·at the Amended Complaint which was sent over as                                   13:15:41

·5      ·Exhibit 1.· Let me know when you have that in front                               13:15:47

·6      ·of you.                                                                           13:15:47

·7      · · · · · · ·MR. JONES:· And, Puneet, I had forwarded                              13:16:03

·8      ·these exhibits premarked in the order that I sent                                 13:16:06

·9      ·them.· If you have no objection, I'll just refer to                               13:16:10

10      ·them as Exhibits 1 through 5 as we go through.                                    13:16:14

11      · · · · · · ·MR. KOHLI:· Sure.· And make sure that Dr.                             13:16:20

12      ·Ettner follows them.· So I think the first thing you                              13:16:23

13      ·were saying, Exhibit 1 just mentioned what it is and                              13:16:25

14      ·then hopefully you won't have to repeat --                                        13:16:29

15      · · · · · · ·MR. JONES:· Absolutely.· Absolutely.                                  13:16:34

16      ·BY MR. JONES:                                                                     13:16:38

17      ·Q.· · · Dr. Ettner, do you have Exhibit 1 in front of                             13:16:39

18      ·you?                                                                              13:16:42

19      ·A.· · · Amended Complaint for Declaratory and                                     13:16:43

20      ·Injunctive Relief?                                                                13:16:46

21      ·Q.· · · Yes.                                                                      13:16:49

22      ·A.· · · Yes, I have it in front --                                                13:16:50

23      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:16:50

24      ·was premarked as Exhibit Number 1.)                                               13:16:50

25      ·BY MR. JONES:                                                                     13:16:50



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            13
                                                      Page 15 of 81 PageID #: 1421
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Great.                                                                    13:16:51

·2      · · · · ·And I just wanted to clarify that you                                     13:16:52

·3      ·understand this Amended Complaint.· These plaintiffs                              13:16:59

·4      ·are not seeking any sort of damages that (inaudible)                              13:17:05

·5      ·are declaratory --                                                                13:17:05

·6      · · · · ·(Audio outage.)                                                           13:17:21

·7      ·A.· · · Well, not being a lawyer I'm not certain that                             13:17:21

·8      ·I entirely do understand that distinction.

·9      ·Q.· · · And based on --

10      · · · · · · ·THE REPORTER:· I'm sorry.· I'm --

11      ·BY MR. JONES:

12      ·Q.· · · -- prior testimony --

13      · · · · · · ·THE REPORTER:· Excuse me.

14      ·BY MR. JONES:

15      ·Q.· · · -- and your experience, you have given                                    13:17:44

16      ·testimony in several cases in the past that have                                  13:17:46

17      ·involved injuries and -- personal injuries, and you                               13:17:50

18      ·understand what that entails as far as damages,                                   13:17:51

19      ·correct?                                                                          13:17:55

20      ·A.· · · Yes.                                                                      13:17:55

21      ·Q.· · · And --

22      · · · · · · ·THE REPORTER:· I'm sorry.· I have to

23      ·interrupt.

24      ·BY MR. JONES:

25      ·Q.· · · -- you understand that in --



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            14
                                                      Page 16 of 81 PageID #: 1422
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE REPORTER:· Mr. Jones.

·2      ·BY MR. JONES:

·3      ·Q.· · · -- this particular case these plaintiffs are                              13:18:04

·4      ·not seeking those kind of personal injury damages?                                13:18:05

·5      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:18:10

·6      · · · · · · ·THE WITNESS:· I now know that because                                 13:18:12

·7      ·you've said that.· But I didn't previously really                                 13:18:14

·8      ·take that into consideration since that wasn't the                                13:18:19

·9      ·scope of my opinions.                                                             13:18:24

10      ·BY MR. JONES:                                                                     13:18:27

11      ·Q.· · · And that's really what I was trying to get                                13:18:27

12      ·at.· You were not asked to evaluate these plaintiffs                              13:18:29

13      ·from a perspective of damages that they may have                                  13:18:33

14      ·suffered individually?                                                            13:18:41

15      ·A.· · · Correct.                                                                  13:18:42

16      ·Q.· · · Great.                                                                    13:18:43

17      · · · · · · ·MR. KOHLI:· Objection.                                                13:18:46

18      · · · · · · ·Dr. Ettner, just give me a chance to                                  13:18:49

19      ·raise objection --                                                                13:18:49

20      · · · · · · ·MR. JONES:· Yes.                                                      13:18:49

21      · · · · · · ·MR. KOHLI:· -- to put the objections on                               13:18:50

22      ·the record.                                                                       13:18:52

23      · · · · · · ·So give me a few minutes -- few seconds                               13:18:53

24      ·before you answer.                                                                13:18:55

25      · · · · · · ·MR. JONES:· Yes.                                                      13:18:57



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            15
                                                      Page 17 of 81 PageID #: 1423
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     13:19:03

·2      ·Q.· · · And so since you -- Dr. Ettner, since you                                 13:19:03

·3      ·have not evaluated or interviewed the plaintiffs,                                 13:19:06

·4      ·your opinions are general in nature about the                                     13:19:12

·5      ·experiences of transgender people.· Is that correct?                              13:19:16

·6      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:19:23

·7      · · · · · · ·THE WITNESS:· I've also read the                                      13:19:29

·8      ·narratives that are written in this Amended                                       13:19:30

·9      ·Complaint.· And on that basis I agree that these                                  13:19:37

10      ·individuals did suffer some harm; although, I have                                13:19:44

11      ·not spoken to them individually.                                                  13:19:49

12      ·BY MR. JONES:                                                                     13:19:55

13      ·Q.· · · And also you are not offering any opinions                                13:19:55

14      ·about what actions or inaction the defendants -- what                             13:19:59

15      ·actions the defendants should or should not do with                               13:20:06

16      ·regard to birth certificates, recording or                                        13:20:13

17      ·maintaining those certificates in the state of                                    13:20:16

18      ·Tennessee?                                                                        13:20:20

19      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:20:20

20      · · · · · · ·THE WITNESS:· I'm sorry.· I didn't                                    13:20:25

21      ·understand that question.· Could you repeat it?                                   13:20:26

22      ·BY MR. JONES:                                                                     13:20:28

23      ·Q.· · · Yes.                                                                      13:20:29

24      · · · · ·You are not offering any opinions about what                              13:20:29

25      ·actions the defendants should or should not do with                               13:20:33



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            16
                                                      Page 18 of 81 PageID #: 1424
                           www.EliteReportingServices.com                         YVer1f
·1      ·regard to recording or maintaining birth certificates                             13:20:38

·2      ·in the state of Tennessee?                                                        13:20:43

·3      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:20:46

·4      · · · · · · ·THE WITNESS:· I'm offering an opinion as                              13:20:49

·5      ·to the harms that transgender people incur when they                              13:20:51

·6      ·have inaccurate birth certificates.· And I believe                                13:20:57

·7      ·that these plaintiffs do have inaccurate birth                                    13:21:01

·8      ·certificates.                                                                     13:21:08

·9      ·BY MR. JONES:                                                                     13:21:08

10      ·Q.· · · Yes.· And I understand that.                                              13:21:09

11      · · · · ·My question is:· Are you offering any                                     13:21:12

12      ·opinions about what actions defendant -- the                                      13:21:17

13      ·defendants should take with regard to these                                       13:21:23

14      ·plaintiffs or any other birth certificates in the                                 13:21:27

15      ·future, specifically?                                                             13:21:31

16      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:21:35

17      · · · · · · ·THE WITNESS:· My opinion is that                                      13:21:41

18      ·individuals who have transitioned as these                                        13:21:43

19      ·individuals have, require accurate documentation on                               13:21:49

20      ·their birth certificates.                                                         13:21:53

21      ·BY MR. JONES:                                                                     13:21:55

22      ·Q.· · · Now, Dr. Ettner, we are going to go through a                             13:21:58

23      ·little bit of housekeeping with some of the various                               13:22:03

24      ·opinions that are out there because they're in                                    13:22:08

25      ·different documents.· So we're just going to go                                   13:22:12



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            17
                                                      Page 19 of 81 PageID #: 1425
                           www.EliteReportingServices.com                         YVer1f
·1      ·through the exhibits that I forwarded or your counsel                             13:22:15

·2      ·has forwarded to you earlier.· Okay?                                              13:22:21

·3      · · · · ·The second exhibit that was sent to you --                                13:22:26

·4      ·and I will identify it -- is the Expert Report of Dr.                             13:22:33

·5      ·Randi C. Ettner, which is on a document that has the                              13:22:47

·6      ·style of this case.· And let me go to the end of it                               13:22:56

·7      ·to get the date of it.· Looks like it's dated the 9th                             13:23:02

·8      ·of January, 2020.· Do you recognize that document as                              13:23:06

·9      ·your expert report?                                                               13:23:10

10      ·A.· · · Yes.                                                                      13:23:14

11      ·Q.· · · All right.                                                                13:23:15

12      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:23:15

13      ·was premarked as Exhibit Number 2.)                                               13:23:26

14      ·BY MR. JONES:                                                                     13:23:26

15      ·Q.· · · And moving on to Exhibit 3, which is titled                               13:23:26

16      ·the Expert Declaration of Dr. Randi C. Ettner, also                               13:23:29

17      ·on a document with the style of this case, which,                                 13:23:38

18      ·going to the end, is dated the 29th of February,                                  13:23:42

19      ·2020.· Do you recognize that document?                                            13:23:51

20      ·A.· · · (Respite.)                                                                13:24:12

21      · · · · ·Yes.                                                                      13:24:14

22      ·Q.· · · And Dr. Ettner, this may be just a matter of                              13:24:15

23      ·semantics because of the way legal proceedings are                                13:24:20

24      ·done.· Those are essentially the same reports                                     13:24:23

25      ·containing the same opinions.· Is that correct?                                   13:24:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            18
                                                      Page 20 of 81 PageID #: 1426
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:24:30

·2      · · · · · · ·THE WITNESS:· Sorry.· Excuse me.· There                               13:24:33

·3      ·was an objection.                                                                 13:24:36

·4      ·BY MR. JONES:                                                                     13:24:38

·5      ·Q.· · · You can answer.                                                           13:24:40

·6      ·A.· · · My opinions are the same.                                                 13:24:40

·7      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:24:40

·8      ·was premarked as Exhibit Number 3.)                                               13:24:51

·9      ·BY MR. JONES:                                                                     13:24:51

10      ·Q.· · · And then moving on to Exhibit 4 that was sent                             13:24:51

11      ·to you has a title of Expert Report of Dr. Randi C.                               13:24:56

12      ·Ettner, PhD.· It's on a document with the style of                                13:25:01

13      ·the case in the Southern District of Ohio, with the                               13:25:10

14      ·Plaintiff Stacie Ray, and this document, going to the                             13:25:12

15      ·end, is dated July 1st, 2019.                                                     13:25:20

16      · · · · ·Do you recognize that document as an expert                               13:25:31

17      ·report that you prepared in that case?                                            13:25:35

18      ·A.· · · Yes.                                                                      13:25:39

19      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:25:40

20      ·was premarked as Exhibit Number 4.)                                               13:25:42

21      ·BY MR. JONES:                                                                     13:25:42

22      ·Q.· · · And with the exception of some updating --                                13:25:43

23      · · · · ·I believe you had updated a couple of things                              13:25:46

24      ·about where you've lectured, some other minor things.                             13:25:50

25      · · · · ·-- does that document filed in the Ray case,                              13:25:56



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            19
                                                      Page 21 of 81 PageID #: 1427
                           www.EliteReportingServices.com                         YVer1f
·1      ·I will call it, contain essentially the same opinions                             13:26:00

·2      ·that are being rendered in the current case?                                      13:26:05

·3      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:26:11

·4      · · · · · · ·THE WITNESS:· I would like a moment to                                13:26:16

·5      ·review this document.                                                             13:26:17

·6      ·BY MR. JONES:                                                                     13:26:20

·7      ·Q.· · · Please.                                                                   13:26:20

·8      ·A.· · · (Reviews document.)                                                       13:26:21

·9      · · · · ·My opinions are the same in this document.                                13:26:53

10      ·Q.· · · Thank you.                                                                13:26:59

11      · · · · ·And going to the last exhibit, which is                                   13:27:02

12      ·Exhibit 5, is a transcript of a deposition that I                                 13:27:08

13      ·believe where you testified -- and let me find the                                13:27:20

14      ·date of it.· Just a moment.· Was a deposition --                                  13:27:25

15      ·looks like the deposition took place on September 18,                             13:27:54

16      ·2019, in Chicago, Illinois.                                                       13:28:10

17      · · · · ·Do you recognize that transcript as the                                   13:28:14

18      ·transcript of your deposition taken that day?                                     13:28:17

19      ·A.· · · Yes.                                                                      13:28:24

20      · · · · · · ·(WHEREUPON, the above-mentioned document                              13:28:24

21      ·was premarked as Exhibit Number 5.)                                               13:28:24

22      ·BY MR. JONES:                                                                     13:28:25

23      ·Q.· · · And, again, I know it's quite a long                                      13:28:25

24      ·deposition.· But at the end of the deposition is                                  13:28:28

25      ·actually Page -- I'm trying to find it.· Down to Page                             13:28:34



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            20
                                                      Page 22 of 81 PageID #: 1428
                           www.EliteReportingServices.com                         YVer1f
·1      ·236.· And you can scroll to that if you need to.· But                             13:28:58

·2      ·do you recall having an opportunity to read and sign                              13:29:06

·3      ·that deposition?                                                                  13:29:09

·4      ·A.· · · (Reviews document.)                                                       13:29:54

·5      · · · · ·Yes.                                                                      13:30:06

·6      ·Q.· · · And just a general question about that                                    13:30:08

·7      ·deposition.· I know you may not have had an                                       13:30:14

·8      ·opportunity to completely review it again before                                  13:30:20

·9      ·today.· But as far as you recall, was your testimony                              13:30:23

10      ·in that deposition truthful and consistent with your                              13:30:29

11      ·opinions rendered in the expert report that was                                   13:30:35

12      ·prepared in that case?                                                            13:30:38

13      ·A.· · · I haven't reviewed the deposition but my                                  13:30:41

14      ·answers were truthful.                                                            13:30:47

15      ·Q.· · · Thank you.                                                                13:30:48

16      · · · · ·And so, Dr. Ettner, having reviewed -- not                                13:31:01

17      ·having reviewed these various documents and this                                  13:31:08

18      ·deposition, this prior deposition -- and again, I                                 13:31:12

19      ·think your qualifications were very well documented                               13:31:16

20      ·in that deposition so I'm not going to go back                                    13:31:20

21      ·through them, and instead will focus today on your                                13:31:23

22      ·opinions and your education and experience with                                   13:31:29

23      ·regard to those opinions.· So I would like, if we                                 13:31:37

24      ·could, just start with some basic definitions of                                  13:31:41

25      ·terms that are being used throughout these documents                              13:31:45



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            21
                                                      Page 23 of 81 PageID #: 1429
                           www.EliteReportingServices.com                         YVer1f
·1      ·in your opinions.· Okay?                                                          13:31:52

·2      ·A.· · · Okay.                                                                     13:31:54

·3      · · · · · · ·MR. KOHLI:· I just want to add an                                     13:31:57

·4      ·objection here.· Insofar as any definitions that were                             13:31:58

·5      ·used in the Ohio transcript or expert report, those                               13:32:03

·6      ·are all subject to a standing objection in that                                   13:32:10

·7      ·transcript.· So to the extent any questions that go                               13:32:12

·8      ·back to terms used in those -- in that deposition and                             13:32:15

·9      ·the expert report, the same objection apply (sic)                                 13:32:19

10      ·over here as well.                                                                13:32:26

11      · · · · · · ·MR. JONES:· I understand.· And I also                                 13:32:26

12      ·understand that there was a discussion yesterday                                  13:32:29

13      ·about the party not being bound by certain                                        13:32:34

14      ·definitions.· And my focus today is just to get                                   13:32:39

15      ·Dr. Ettner's understanding of these terms.· So with                               13:32:45

16      ·that caveat, I'm just going to ask her for these --                               13:32:48

17      ·her understanding of these terms.· But I understand                               13:32:55

18      ·your objection, Puneet.                                                           13:32:58

19      · · · · · · ·MR. KOHLI:· Thank you.                                                13:33:03

20      ·BY MR. JONES:                                                                     13:33:03

21      ·Q.· · · So, Dr. Ettner, if you could define for me                                13:33:04

22      ·what is transgenderism?                                                           13:33:08

23      ·A.· · · Transgenderism refers to an individual who                                13:33:15

24      ·experiences some incongruity between the sex they're                              13:33:20

25      ·assigned at birth and their gender identity.                                      13:33:28



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            22
                                                      Page 24 of 81 PageID #: 1430
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And if you could, define the term "sex."· And                             13:33:41

·2      ·by "sex," I am not looking for the active intercourse                             13:33:47

·3      ·itself but sex as a human characteristic.· If you                                 13:33:55

·4      ·could, define "sex" as a human characteristic.                                    13:33:59

·5      ·A.· · · Yes, I can.                                                               13:34:04

·6      · · · · ·Sex is a composite of chromosomal pairs,                                  13:34:06

·7      ·gonads and internal reproductive organs, external                                 13:34:15

·8      ·genitalia, sexually dimorphic brain structures, and                               13:34:22

·9      ·the result of gender identity.                                                    13:34:31

10      ·Q.· · · And if you could, define the term that I                                  13:34:36

11      ·believe you have used in these opinions, the term of                              13:34:41

12      ·"true sex."                                                                       13:34:47

13      ·A.· · · True sex --                                                               13:34:48

14      · · · · · · ·MR. KOHLI:· Object to the standing                                    13:34:51

15      ·objections regarding those.                                                       13:34:56

16      · · · · · · ·MR. JONES:· I agree to your standing                                  13:34:59

17      ·objection, Puneet.· It carries forward for all                                    13:35:02

18      ·definitions.· I can see that.                                                     13:35:07

19      ·BY MR. JONES:                                                                     13:35:14

20      ·Q.· · · Please, Dr. Ettner.                                                       13:35:15

21      ·A.· · · "True sex," I have used to refer to a                                     13:35:17

22      ·person's affirmed gender identity.                                                13:35:27

23      ·Q.· · · And that leads to the next definition of --                               13:35:38

24      ·well, let's back up for just one second.                                          13:35:42

25      · · · · ·With regard to sex and your definition of                                 13:35:47



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            23
                                                      Page 25 of 81 PageID #: 1431
                           www.EliteReportingServices.com                         YVer1f
·1      ·sex, how many sexes are there?                                                    13:35:50

·2      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:36:03

·3      · · · · · · ·THE WITNESS:· Well, typically, sex is                                 13:36:06

·4      ·considered to be binary.· Along the binary continuum                              13:36:08

·5      ·there are individuals who do not fall into those                                  13:36:25

·6      ·categories.                                                                       13:36:28

·7      ·BY MR. JONES:                                                                     13:36:29

·8      ·Q.· · · Is there an accepted number of sexes?                                     13:36:29

·9      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:36:39

10      · · · · · · ·THE WITNESS:· I'm not understanding the                               13:36:42

11      ·question the way it's phrased.                                                    13:36:44

12      · · · · · · ·People typically talk about two                                       13:36:46

13      ·categories:· Male and female.                                                     13:36:54

14      ·BY MR. JONES:                                                                     13:36:56

15      ·Q.· · · Okay.· Then moving on.· You've defined true                               13:36:56

16      ·sex.· And in that definition of true sex you've used                              13:37:00

17      ·the word "gender identity."· Can you define gender                                13:37:05

18      ·identity?                                                                         13:37:11

19      ·A.· · · Yes.                                                                      13:37:12

20      · · · · ·Gender identity is a well established concept                             13:37:13

21      ·in medicine.· It refers to an individual deep sense                               13:37:17

22      ·of themself as belonging to a category, typically                                 13:37:24

23      ·male or female.· All humans develop an elemental                                  13:37:32

24      ·sense which is established early in life and is                                   13:37:40

25      ·immutable.                                                                        13:37:48



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            24
                                                      Page 26 of 81 PageID #: 1432
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And how many -- you say it's belonging to a                               13:37:51

·2      ·category.· How many categories of gender identity are                             13:37:59

·3      ·there?                                                                            13:38:07

·4      ·A.· · · There are many ways that people can express                               13:38:07

·5      ·their gender identity.                                                            13:38:09

·6      ·Q.· · · Is there -- has there been any effort by your                             13:38:16

·7      ·profession or the medical community or psychiatric                                13:38:23

·8      ·community to come up with a list of categories                                    13:38:38

·9      ·regarding the gender identity?                                                    13:38:41

10      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:38:45

11      · · · · · · ·THE WITNESS:· I can't speak to what other                             13:38:49

12      ·organizations have included.· The World of                                        13:38:50

13      ·Professional Association of Transgender Health,                                   13:38:57

14      ·WPATH, speaks of gender nonconforming, transgender,                               13:39:05

15      ·and gender dysphoric individuals.                                                 13:39:10

16      ·BY MR. JONES:                                                                     13:39:17

17      ·Q.· · · And can you define for me what gender                                     13:39:17

18      ·nonconforming is?                                                                 13:39:23

19      ·A.· · · Yes.                                                                      13:39:25

20      · · · · ·Gender nonconforming is a gender presentation                             13:39:26

21      ·that falls outside of the stereotypically accepted                                13:39:32

22      ·cultural expectation.· So for instance, if a young                                13:39:41

23      ·girl were to appear boyish, so to speak, what we                                  13:39:52

24      ·typically referred to as a tomboy in the past, that                               13:39:59

25      ·would be an example of gender nonconformity.                                      13:40:03



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            25
                                                      Page 27 of 81 PageID #: 1433
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · And you also -- so gender nonconforming,                                  13:40:11

·2      ·transgender, and what was the third?                                              13:40:18

·3      ·A.· · · Gender dysphoric or what we used to call                                  13:40:20

·4      ·transsexuals, a term that's no longer in use.                                     13:40:27

·5      ·Q.· · · And I did want to discuss that history of the                             13:40:34

·6      ·terminology a little later.· But if we can, go ahead                              13:40:37

·7      ·and define what is gender dysphoria.                                              13:40:41

·8      ·A.· · · Gender dysphoria is a serious medical                                     13:40:51

·9      ·condition that's diagnosed when an individual                                     13:40:56

10      ·experiences extreme distress due to the incongruity                               13:41:02

11      ·between their birth-assigned sex and their gender                                 13:41:12

12      ·identity.· And that distress is extreme and severe                                13:41:18

13      ·enough to reach clinical significance and cause                                   13:41:23

14      ·impairment in some important area of functioning.                                 13:41:26

15      ·Fortunately, it's a treatable condition.                                          13:41:31

16      ·Q.· · · And your expertise has focused mainly, has it                             13:41:36

17      ·not, on gender dysphoria and the treatment of people                              13:41:47

18      ·with gender dysphoria.· Is that true?                                             13:41:53

19      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:41:59

20      · · · · · · ·THE WITNESS:· No.                                                     13:42:02

21      ·BY MR. JONES:                                                                     13:42:02

22      ·Q.· · · Why is that not true?                                                     13:42:02

23      ·A.· · · Because my expertise has focused on any and                               13:42:03

24      ·every aspect of gender variance.                                                  13:42:08

25      ·Q.· · · And so, Dr. Ettner, in your experience, your                              13:42:18



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            26
                                                      Page 28 of 81 PageID #: 1434
                           www.EliteReportingServices.com                         YVer1f
·1      ·particular experience of having treated -- I believe                              13:42:25

·2      ·you testified to over 3,000 individuals.· Is that                                 13:42:28

·3      ·correct, over 3,000 individuals?                                                  13:42:35

·4      ·A.· · · At this point, yes.                                                       13:42:37

·5      ·Q.· · · In your experience of having treated over                                 13:42:39

·6      ·3,000 individuals, have you experienced individuals                               13:42:43

·7      ·who call themselves, for example, agender?                                        13:42:54

·8      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:43:07

·9      ·BY MR. JONES:                                                                     13:43:08

10      ·Q.· · · Are you familiar with that term?                                          13:43:09

11      ·A.· · · It's not a term that is commonly used,                                    13:43:13

12      ·although there are terms that are similar that are                                13:43:18

13      ·used and that I have, indeed, seen in my clinical                                 13:43:24

14      ·practice.                                                                         13:43:31

15      ·Q.· · · What similar terms?                                                       13:43:31

16      ·A.· · · Non-binary, genderqueer would be examples of                              13:43:33

17      ·the -- what I believe is the example you're offering.                             13:43:45

18      ·Q.· · · And what -- those terms, what do they denote?                             13:43:55

19      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:44:03

20      · · · · · · ·THE WITNESS:· Individuals who                                         13:44:09

21      ·characterize themselves in that manner don't                                      13:44:10

22      ·necessarily have a gender identity that they believe                              13:44:17

23      ·is entirely male or entirely female.· And they see                                13:44:26

24      ·themselves as having a more nuanced or unique                                     13:44:38

25      ·identity which they oftentimes attempt to express.                                13:44:45



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            27
                                                      Page 29 of 81 PageID #: 1435
                           www.EliteReportingServices.com                         YVer1f
·1      ·BY MR. JONES:                                                                     13:44:51

·2      ·Q.· · · And that leads me to questions about the                                  13:44:52

·3      ·history and evolution of this terminology.· For                                   13:45:02

·4      ·example, you just stated the term "transsexual" is no                             13:45:10

·5      ·longer used, correct?                                                             13:45:15

·6      ·A.· · · I stated that, yes.                                                       13:45:17

·7      ·Q.· · · And you've been working in this field for                                 13:45:18

·8      ·over 40 years, correct?                                                           13:45:22

·9      ·A.· · · I would have to count but it's been many                                  13:45:27

10      ·years.                                                                            13:45:31

11      ·Q.· · · Many years.· Many years.                                                  13:45:31

12      · · · · ·And in those many years, not only the                                     13:45:33

13      ·terminology but the understanding, social                                         13:45:39

14      ·understanding and scientific understanding of                                     13:45:43

15      ·transgenderism has evolved; has it not?                                           13:45:53

16      ·A.· · · Yes, indeed, it has evolved.                                              13:45:55

17      ·Q.· · · And is it continuing to evolve?                                           13:46:00

18      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:46:03

19      · · · · · · ·THE WITNESS:· The scientific research is                              13:46:07

20      ·multiplying, and I believe that the understanding by                              13:46:17

21      ·lay people has amplified in recent years.                                         13:46:21

22      ·BY MR. JONES:                                                                     13:46:32

23      ·Q.· · · And let's stick to the scientific for just                                13:46:33

24      ·one moment.· And I read the descriptions in your                                  13:46:36

25      ·prior deposition about the research being done with                               13:46:45



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            28
                                                      Page 30 of 81 PageID #: 1436
                           www.EliteReportingServices.com                         YVer1f
·1      ·magnetic resonance imaging, with other types of                                   13:46:50

·2      ·empirical studies.· But I believe you answered the                                13:46:56

·3      ·question in that deposition that there is no --                                   13:47:04

·4      ·currently there is no test, bureau test to determine                              13:47:12

·5      ·transgenderism.                                                                   13:47:22

·6      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:47:23

·7      · · · · · · ·THE WITNESS:· Is that a question?                                     13:47:24

·8      ·BY MR. JONES:                                                                     13:47:26

·9      ·Q.· · · That's the question.· Is there a test to                                  13:47:26

10      ·determine transgenderism?                                                         13:47:29

11      ·A.· · · There is no medical test such as a blood test                             13:47:31

12      ·or a urinalysis or any other type of laboratory test                              13:47:36

13      ·that can diagnose gender incongruity.                                             13:47:48

14      ·Q.· · · And you may have answered this but I'll just                              13:48:09

15      ·make sure that I have a complete understanding of                                 13:48:19

16      ·your perspective.                                                                 13:48:21

17      · · · · ·What is the state of the science now with                                 13:48:24

18      ·regard to identifying anatomical or physical                                      13:48:29

19      ·differences, brain scans, et cetera of identifying                                13:48:41

20      ·transgenderism?                                                                   13:48:46

21      ·A.· · · Would you repeat that question, please?                                   13:48:52

22      ·Q.· · · Yes.· It was kind of long.                                                13:48:54

23      · · · · ·But the specific question is:· What is the                                13:48:56

24      ·state of the science now with regard to those issues?                             13:49:01

25      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:49:06



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            29
                                                      Page 31 of 81 PageID #: 1437
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·THE WITNESS:· The information that has                                13:49:13

·2      ·been confirmed by functional magnetic resonance                                   13:49:17

·3      ·imagery is that there are basically four brain                                    13:49:23

·4      ·phenotypes that can be seen with technology that we                               13:49:32

·5      ·now have that we didn't have previously.· And this                                13:49:37

·6      ·technology has allowed us to view the brains of                                   13:49:45

·7      ·living individuals.                                                               13:49:51

·8      · · · · · · ·So in 2000 in Amsterdam, autopsy brains                               13:49:57

·9      ·revealed differences in the brains of transgender                                 13:50:05

10      ·individuals and non-transgender individuals.                                      13:50:10

11      ·However, because of the limited amount of brains of                               13:50:13

12      ·dead people and the inability to understand whether                               13:50:20

13      ·the change was caused by the hormones or whether they                             13:50:31

14      ·existed prior to hormones, that data was                                          13:50:35

15      ·inconclusive.                                                                     13:50:41

16      · · · · · · ·Conclusive data came with the advent of                               13:50:41

17      ·functional magnetic resonance imaging is one element                              13:50:47

18      ·of the state of science you're talking about.· And                                13:50:49

19      ·that is able to look at brains prior to the                                       13:50:54

20      ·administration of sex steroids and after the                                      13:51:00

21      ·administration of sex steroids and demonstrates that                              13:51:06

22      ·there are four distinct brain phenotypes and that the                             13:51:10

23      ·brains of transgender women prior to any hormonal                                 13:51:16

24      ·interventions resembled the brains of non-transgender                             13:51:24

25      ·women in various areas, predominantly the northern                                13:51:32



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            30
                                                      Page 32 of 81 PageID #: 1438
                           www.EliteReportingServices.com                         YVer1f
·1      ·hemisphere of the brain in cortical segment and in                                13:51:44

·2      ·white matter microstructures to name just a few of                                13:51:46

·3      ·these dimorphic areas.                                                            13:51:55

·4      · · · · · · ·Additionally, there have been genetic                                 13:52:03

·5      ·studies where individuals in Japan and in Australia                               13:52:03

·6      ·have found genetic links.· And I am not a geneticist                              13:52:09

·7      ·so I cannot explain this other than to say that they                              13:52:20

·8      ·have been able to actually identify some genetic                                  13:52:25

·9      ·underpinnings that force the neurodevelopmental                                   13:52:30

10      ·cortical basis of the etiology.                                                   13:52:42

11      · · · · · · ·Now, there are other facts that I could                               13:52:45

12      ·go into that have been looked at in infants that have                             13:52:47

13      ·died prenatally, demonstrating some differences that                              13:52:53

14      ·occur that can actually be seen in these unfortunate                              13:53:00

15      ·fetuses.                                                                          13:53:00

16      ·BY MR. JONES:                                                                     13:53:10

17      ·Q.· · · And so, Dr. Ettner, regardless of objective                               13:53:10

18      ·findings that can be viewed through objective tests,                              13:53:17

19      ·based on your definition of gender identity which                                 13:53:27

20      ·depends on a person's own affirmed identity, the                                  13:53:35

21      ·objective tests would still not determine what a                                  13:53:46

22      ·person's gender identity may or may not be.· Would                                13:53:52

23      ·you agree?                                                                        13:53:59

24      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:54:01

25      · · · · · · ·THE WITNESS:· I don't think I can agree                               13:54:05



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            31
                                                      Page 33 of 81 PageID #: 1439
                           www.EliteReportingServices.com                         YVer1f
·1      ·to the first part of that question so I would ask you                             13:54:07

·2      ·to please rephrase it or ask me that again, if you                                13:54:11

·3      ·will.                                                                             13:54:14

·4      ·BY MR. JONES:                                                                     13:54:16

·5      ·Q.· · · Regardless of objective findings, a person's                              13:54:18

·6      ·gender identity is still subjective, is it not?                                   13:54:25

·7      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:54:31

·8      · · · · · · ·THE WITNESS:· An individual's gender                                  13:54:40

·9      ·identity is something that that individual discloses.                             13:54:43

10      ·BY MR. JONES:                                                                     13:54:53

11      ·Q.· · · And if that individual is the only one who                                13:54:54

12      ·can disclose it, it is by nature subjective, is it                                13:54:58

13      ·not?                                                                              13:55:03

14      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:55:06

15      · · · · · · ·THE WITNESS:· As I said previously, it is                             13:55:09

16      ·a deeply felt, internal ubiquitous to all human                                   13:55:12

17      ·beings and an immutable aspect of identity.                                       13:55:25

18      ·BY MR. JONES:                                                                     13:55:29

19      ·Q.· · · And the definition of gender incongruity is                               13:55:30

20      ·that that affirmed or self-affirmed identity does not                             13:55:41

21      ·match a gender that is assigned at birth.· Is that                                13:55:46

22      ·correct?                                                                          13:55:54

23      ·A.· · · Would you repeat the question?· I didn't hear                             13:55:54

24      ·the first.· There was an audio leak there.                                        13:55:57

25      ·BY MR. JONES:                                                                     13:56:03



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            32
                                                      Page 34 of 81 PageID #: 1440
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Yes.                                                                      13:56:04

·2      · · · · ·That a person's gender incongruity simply                                 13:56:05

·3      ·means that a person's self-affirmed gender identity                               13:56:11

·4      ·does not match the gender of the sex assigned at                                  13:56:17

·5      ·birth?                                                                            13:56:23

·6      ·A.· · · I agree that that would be a definition of                                13:56:24

·7      ·gender incongruity, some diversion in gender identity                             13:56:29

·8      ·and anatomy.                                                                      13:56:45

·9      ·Q.· · · And I just want to, if I can, distinguish                                 13:56:48

10      ·between identifying that something is incongruous,                                13:56:55

11      ·meaning it doesn't match; so gender incongruity, two                              13:57:06

12      ·things don't match, versus defining what the gender                               13:57:11

13      ·identity actually is.· Those are two different                                    13:57:19

14      ·things, are they not?                                                             13:57:23

15      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         13:57:24

16      · · · · · · ·THE WITNESS:· I don't understand the                                  13:57:28

17      ·question.                                                                         13:57:29

18      ·BY MR. JONES:                                                                     13:57:29

19      ·Q.· · · My question is:· That by recognizing that                                 13:57:31

20      ·there is an incongruity, a gender incongruity, that                               13:57:39

21      ·doesn't necessarily help a person define what their                               13:57:48

22      ·gender identity is; is that correct?                                              13:57:53

23      ·A.· · · I don't know because I don't really                                       13:58:01

24      ·understand the question.· What I would say is that                                13:58:04

25      ·for the majority of people, the vast majority of                                  13:58:11



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            33
                                                      Page 35 of 81 PageID #: 1441
                           www.EliteReportingServices.com                         YVer1f
·1      ·people, the sex they're assigned at birth is their                                13:58:16

·2      ·lived experience and it is in sync with their gender                              13:58:25

·3      ·identity, and they don't experience gender                                        13:58:34

·4      ·incongruity or gender dysphoria.                                                  13:58:39

·5      · · · · ·There is, however, a group of people whose                                13:58:43

·6      ·sex assigned at birth is at odds with their sense of                              13:58:47

·7      ·their self and their gender identity and it causes                                13:58:56

·8      ·distress.· And for some people the distress is severe                             13:59:02

·9      ·and those people require interventions.                                           13:59:11

10      ·Q.· · · Okay.· And so I'm just trying to establish                                13:59:18

11      ·sort of the timeline of how that would happen in a                                13:59:22

12      ·person's life.· The very first step, would you agree,                             13:59:28

13      ·is coming to the understanding that there is an                                   13:59:34

14      ·incongruity?                                                                      13:59:38

15      ·A.· · · People become aware of gender at an early                                 13:59:44

16      ·age.· However, when they understand the concept of                                13:59:56

17      ·gender incongruity or the concept of the possibility                              14:00:04

18      ·of gender transition varies from individual to                                    14:00:12

19      ·individual, often depends on their socioeconomic                                  14:00:18

20      ·situation.· People from resource-poor environments                                14:00:27

21      ·may not understand why they feel different, and they                              14:00:34

22      ·may fight to avoid or deny those feelings.· And at                                14:00:38

23      ·some point they learn that there's a name for the                                 14:00:44

24      ·pain that they've experienced.· But they may not be                               14:00:49

25      ·able to name that or to understand that, and that                                 14:00:53



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            34
                                                      Page 36 of 81 PageID #: 1442
                           www.EliteReportingServices.com                         YVer1f
·1      ·occurs at various points for different people.                                    14:01:00

·2      ·Q.· · · And at the point when that occurs, that's                                 14:01:07

·3      ·when, hopefully, as you discussed, an intervention                                14:01:11

·4      ·can happen, a medical intervention?                                               14:01:17

·5      ·A.· · · Not necessarily.· For some people that                                    14:01:21

·6      ·happens at a very young age.· So we have seen, for                                14:01:25

·7      ·example, 3-year-old girls who will stand to pee and                               14:01:34

·8      ·they've never seen anyone do that.· And yet, they may                             14:01:39

·9      ·be aware that someone may see that and say, Girls                                 14:01:46

10      ·don't do that.· Girls use the toilet by sitting.                                  14:01:51

11      ·Yet, even though the child is aware of that and that                              14:01:56

12      ·somehow they're different, we don't offer medical                                 14:02:02

13      ·interventions to that child.                                                      14:02:08

14      · · · · ·So people make decisions about how to live                                14:02:10

15      ·with gender incongruity when they become aware of it,                             14:02:20

16      ·and those conditions can change from decade to decade                             14:02:27

17      ·with some of those conditions, surgery being                                      14:02:36

18      ·irrevocable.                                                                      14:02:38

19      ·Q.· · · Okay.· Dr. Ettner, we're going to move on to                              14:02:43

20      ·your opinion expressed in the current case.· So I'm                               14:02:49

21      ·going to go through your expert report.· We have been                             14:02:57

22      ·going for about an hour now.· Does anyone need a                                  14:03:04

23      ·break?                                                                            14:03:09

24      ·A.· · · I do.                                                                     14:03:12

25      ·Q.· · · Okay.· 5 minutes, 10 minutes, anyone?                                     14:03:14



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            35
                                                      Page 37 of 81 PageID #: 1443
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · 5 minutes would be good for me.                                           14:03:20

·2      ·Q.· · · Okay.· Great.· 5 minutes everyone.                                        14:03:22

·3      · · · · · · ·MR. KOHLI:· 5 minutes.                                                14:03:49

·4      · · · · · · ·(Short break.)                                                        14:03:49

·5      · · · · · · ·MR. JONES:· So we're going to go back on                              14:15:26

·6      ·the record then.                                                                  14:15:29

·7      ·BY MR. JONES:                                                                     14:15:31

·8      ·Q.· · · Dr. Ettner, can you hear me?                                              14:15:32

·9      ·A.· · · Yes.                                                                      14:15:35

10      · · · · · · ·MR. JONES:· Just for the record the court                             14:15:36

11      ·reporter has advised that there may have been an                                  14:15:38

12      ·issue with her connectivity, but she believes it was                              14:15:40

13      ·during the point of the deposition that I was going                               14:15:47

14      ·through and basically identifying the exhibits of Dr.                             14:15:51

15      ·Ettner's prior testimony.                                                         14:15:59

16      ·BY MR. JONES:                                                                     14:15:59

17      ·Q.· · · And so, Dr. Ettner, I apologize for the                                   14:16:01

18      ·repetition but just in case, we can clean this up.                   I            14:16:06

19      ·had presented you with Exhibit 4 which was your                                   14:16:10

20      ·expert report from the Ray case in Ohio.· And I                                   14:16:16

21      ·believe you testified you recognized that report and                              14:16:20

22      ·it contains your opinions in that case.· Is that                                  14:16:24

23      ·correct?                                                                          14:16:24

24      ·A.· · · Yes.                                                                      14:16:32

25      ·Q.· · · And I also presented you with the transcript                              14:16:32



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            36
                                                      Page 38 of 81 PageID #: 1444
                           www.EliteReportingServices.com                         YVer1f
·1      ·of your deposition from the Ray case.· And I believe                              14:16:37

·2      ·you testified that your testimony in that deposition                              14:16:42

·3      ·was truthful and did contain your opinions.· Is that                              14:16:48

·4      ·correct?                                                                          14:16:54

·5      ·A.· · · Yes.                                                                      14:16:54

·6      · · · · · · ·MR. JONES:· Well, hopefully that's all                                14:16:57

·7      ·that was, was a matter of housekeeping and that gets                              14:16:59

·8      ·cleared up.· The court reporter will let us know if                               14:17:04

·9      ·there were any other gaps.· We'll just address that                               14:17:09

10      ·as best we can.                                                                   14:17:14

11      · · · · · · ·MR. KOHLI:· Counsel, could you also                                   14:17:17

12      ·identify the exhibit numbers for the record for the                               14:17:19

13      ·two documents you just identified?                                                14:17:25

14      · · · · · · ·MR. JONES:· Yes.                                                      14:17:26

15      · · · · · · ·The expert report from the Ray case was                               14:17:28

16      ·Exhibit 4 and the deposition transcript was Exhibit                               14:17:32

17      ·5.                                                                                14:17:35

18      · · · · · · ·Okay.· Are we ready to move forward?                                  14:17:35

19      ·Puneet, are you ready?                                                            14:18:00

20      · · · · · · ·MR. KOHLI:· Just one second.                                          14:18:00

21      · · · · · · ·So with regard to objection to, I think,                              14:18:02

22      ·the way you characterized the exhibits to me, I think                             14:18:05

23      ·she pointed out -- Dr. Ettner pointed out that she                                14:18:11

24      ·did not review the transcript but she recalled that                               14:18:13

25      ·she answered those questions truthfully.                                          14:18:16



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            37
                                                      Page 39 of 81 PageID #: 1445
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · · · ·MR. JONES:· Yes.                                                      14:18:23

·2      · · · · · · ·Okay.· Are we ready?                                                  14:18:24

·3      · · · · · · ·MR. KOHLI:· Yeah.                                                     14:18:33

·4      · · · · · · ·MR. JONES:· Great.                                                    14:18:34

·5      ·BY MR. JONES:                                                                     14:18:36

·6      ·Q.· · · Dr. Ettner, I'm going to be referring now to                              14:18:38

·7      ·your expert report that was prepared in this case                                 14:18:41

·8      ·which we have marked as Exhibit 2.· If you can get                                14:18:44

·9      ·that in front of you.                                                             14:18:49

10      · · · · ·Okay?                                                                     14:19:32

11      ·A.· · · Yes.                                                                      14:19:35

12      ·Q.· · · Okay.· I'm actually at paragraph -- at the                                14:19:36

13      ·summary of opinions at Paragraph 16 and 17.· And I                                14:19:47

14      ·just wanted to ask you about -- because you had                                   14:20:00

15      ·testified earlier that you had several opinions that                              14:20:05

16      ·you were rendering in this case, and I wanted to be                               14:20:08

17      ·sure that we capture all of them.                                                 14:20:11

18      · · · · ·But Paragraph 17, it says, For a transgender                              14:20:16

19      ·person, a birth certificate bearing an incorrect                                  14:20:25

20      ·gender marker invades privacy, releases confidential                              14:20:30

21      ·medical information, and places the individual at                                 14:20:37

22      ·risk for grave psychological and physical harm.                                   14:20:41

23      · · · · ·Did I read that correctly?                                                14:20:46

24      ·A.· · · Yes.                                                                      14:20:48

25      ·Q.· · · And so previously when we were going through                              14:20:48



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            38
                                                      Page 40 of 81 PageID #: 1446
                           www.EliteReportingServices.com                         YVer1f
·1      ·definitions, I attempted to ask you for a definition                              14:20:52

·2      ·that I'm going to ask you for now.· What is your                                  14:20:58

·3      ·definition of an identity document?                                               14:21:04

·4      ·A.· · · An identity document to my mind would be the                              14:21:09

·5      ·government-issued document that identifies a person                               14:21:23

·6      ·and allows them to use that document in transactions                              14:21:29

·7      ·where such identification is required.                                            14:21:40

·8      ·Q.· · · And again, you have treated over 3,000                                    14:21:49

·9      ·individuals.· And of those 3,000 perhaps if you could                             14:21:57

10      ·give me a ballpark percentage of how many of those                                14:22:09

11      ·individuals actually started the process of social                                14:22:13

12      ·transitioning?                                                                    14:22:20

13      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:22:21

14      ·BY MR. JONES:                                                                     14:22:21

15      ·Q.· · · You can answer, if you can.                                               14:22:32

16      ·A.· · · Okay.· Of course I can't give you a discrete                              14:22:37

17      ·number.· I can tell you that individuals may make                                 14:22:42

18      ·certain steps in social transition and that it may                                14:22:57

19      ·occur over a period of time.· I may see them at some                              14:23:04

20      ·point during that process, but perhaps not through                                14:23:12

21      ·their entire transition.· But I would say if I had to                             14:23:17

22      ·estimate, I would say about 50 percent have made some                             14:23:25

23      ·attempts to modify their gender expression and bring                              14:23:44

24      ·it more into alignment with their affirmed gender.                                14:23:47

25      · · · · ·For instance, in a prison system where I have                             14:23:56



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            39
                                                      Page 41 of 81 PageID #: 1447
                           www.EliteReportingServices.com                         YVer1f
·1      ·seen many transgender people there are of course                                  14:24:01

·2      ·contextual limitations that prevent people from                                   14:24:08

·3      ·making a complete social transition.· And so people                               14:24:16

·4      ·will do what's possible given the limitations of                                  14:24:20

·5      ·obviously their situation.                                                        14:24:27

·6      ·Q.· · · And in the process of social transitioning --                             14:24:32

·7      ·and let's set aside the examples of transitioning                                 14:24:38

·8      ·within a confined system like a prison system.· Let's                             14:24:45

·9      ·talk about in society, other than prison.                                         14:24:48

10      · · · · ·In the process of social transitioning where                              14:24:53

11      ·does the effort to change identity documents come                                 14:25:01

12      ·within that process?                                                              14:25:08

13      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:25:10

14      · · · · · · ·THE WITNESS:· From my experience people                               14:25:14

15      ·want to initiate document change when they want to                                14:25:18

16      ·live in their affirmed gender and be recognized as                                14:25:27

17      ·belonging to their affirmed gender so that their                                  14:25:34

18      ·documents reflect their appearance and their lived                                14:25:39

19      ·experience.                                                                       14:25:47

20      ·BY MR. JONES:                                                                     14:25:48

21      ·Q.· · · Is there -- in your experience with patients                              14:25:49

22      ·who have started that process of changing identity                                14:25:56

23      ·documents, is there or is there not a place to start?                             14:26:00

24      ·For instance, a driver's license, a passport.· What                               14:26:08

25      ·is -- this is multiple questions.· I'll put this in a                             14:26:15



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            40
                                                      Page 42 of 81 PageID #: 1448
                           www.EliteReportingServices.com                         YVer1f
·1      ·simple form.· Where is the easiest place to start?                                14:26:22

·2      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:26:25

·3      · · · · · · ·THE WITNESS:· Well, I think it depends on                             14:26:27

·4      ·the state where the person lives and the person's                                 14:26:30

·5      ·intentions and the individual.· So I don't have a                                 14:26:36

·6      ·universal answer for that.· I see people and have                                 14:26:46

·7      ·seen people from all over the country.                                            14:26:50

·8      ·BY MR. JONES:                                                                     14:26:57

·9      ·Q.· · · Have you had experience with patients who                                 14:26:59

10      ·because of their particular gender identity, changing                             14:27:10

11      ·identity documents is just not an option?· And the                                14:27:17

12      ·example that I'm thinking of is one we discussed                                  14:27:24

13      ·earlier about someone who is non-binary.                                          14:27:27

14      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:27:36

15      · · · · · · ·THE WITNESS:· I have seen few non-binary                              14:27:39

16      ·individuals.· I have not had requests from those                                  14:27:47

17      ·individuals to change identity documents.· And                                    14:27:52

18      ·there's very little research that I can point to or                               14:27:57

19      ·scholarly articles that I can refer to.· But that has                             14:28:04

20      ·not been a very large segment.· It's been a very                                  14:28:11

21      ·small segment of my -- in my experience.                                          14:28:20

22      ·BY MR. JONES:                                                                     14:28:27

23      ·Q.· · · So your experience has been primarily with                                14:28:28

24      ·the binary choice between male and female?                                        14:28:33

25      ·A.· · · Yes.                                                                      14:28:38



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            41
                                                      Page 43 of 81 PageID #: 1449
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Okay.· I'm moving on down to Paragraph 30 in                              14:28:48

·2      ·your report where you are discussing the diagnostic                               14:28:57

·3      ·criteria for gender dysphoria in adolescents and                                  14:29:06

·4      ·adults.· And this is where -- and I'm looking at                                  14:29:16

·5      ·A(iv) within those criteria; and where Paragraph A                                14:29:41

·6      ·says, Diagnostic criteria are a marked incongruence                               14:29:51

·7      ·between one's experienced/expressed gender and                                    14:29:59

·8      ·assigned gender, of at least six months' duration, as                             14:30:03

·9      ·manifested by at least two of the following.· And                                 14:30:08

10      ·within that list is Subparagraph 4 where you wrote, A                             14:30:16

11      ·strong desire to be of the other gender.· And then in                             14:30:23

12      ·a parenthetical wrote, Or some alternative gender                                 14:30:32

13      ·different from one's assigned gender.                                             14:30:35

14      · · · · ·And that was my question.· What experience                                14:30:41

15      ·you have (sic) had with that other category of some                               14:30:46

16      ·alternative gender?                                                               14:30:52

17      ·A.· · · So although I agree with this, I'm not the                                14:30:57

18      ·author of this.· This is taken verbatim from the                                  14:31:01

19      ·Diagnostic and Statistical Manual.· And it indicates                              14:31:06

20      ·as we previously discussed that there are some                                    14:31:14

21      ·individuals who may identify as non-binary and those                              14:31:18

22      ·individuals can experience gender dysphoria.· And                                 14:31:26

23      ·those individuals may have a strong desire to present                             14:31:31

24      ·in a unique fashion that they feel expresses their                                14:31:43

25      ·gender identity.· And that's why the DSM-5 has                                    14:31:51



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            42
                                                      Page 44 of 81 PageID #: 1450
                           www.EliteReportingServices.com                         YVer1f
·1      ·included that language.                                                           14:31:56

·2      ·Q.· · · And just to -- since you bring up the DSM-5,                              14:32:08

·3      ·I just wanted to go back for a second to the history                              14:32:12

·4      ·of the evolution of these carnes (ph).· And the                                   14:32:18

·5      ·previous DSM-4, I believe, still uses the term                                    14:32:27

·6      ·"disorder"?                                                                       14:32:34

·7      ·A.· · · Gender identity disorder.                                                 14:32:34

·8      ·Q.· · · Correct.                                                                  14:32:39

·9      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:32:39

10      ·BY MR. JONES:                                                                     14:32:39

11      ·Q.· · · This is not a trick question.· But if you                                 14:32:43

12      ·remember, when was that changed in the DSM-5 to                                   14:32:46

13      ·remove the word "disorder"?                                                       14:32:53

14      ·A.· · · The DSM-5 was published in 2013.· The experts                             14:32:55

15      ·who met would have made a determination prior to                                  14:33:06

16      ·publication.· So as early as 2011.· When the seventh                              14:33:09

17      ·generation of the Standards of Care was being                                     14:33:20

18      ·produced, it was clear that the word "disorder" was                               14:33:26

19      ·no longer acceptable and would be eliminated not only                             14:33:32

20      ·from the DSM-5 but from the ICD as well, the                                      14:33:39

21      ·International Classification of Disorders.                                        14:33:46

22      ·Q.· · · And, Dr. Ettner, in your experience dealing                               14:33:51

23      ·with individuals who get to the stage of first                                    14:33:59

24      ·identifying that there is incongruity, seeking                                    14:34:04

25      ·treatment, seeking help, starting social transition                               14:34:11



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            43
                                                      Page 45 of 81 PageID #: 1451
                           www.EliteReportingServices.com                         YVer1f
·1      ·and then getting to the point of seeking an amendment                             14:34:19

·2      ·of identity documents, that social transition and                                 14:34:24

·3      ·seeking amendment of identity documents is part of a                              14:34:31

·4      ·medical intervention, is it not?                                                  14:34:37

·5      ·A.· · · Social transition is considered a medical                                 14:34:50

·6      ·intervention.· But the components of social                                       14:34:58

·7      ·transition themselves, I don't know that we would                                 14:35:03

·8      ·regard -- as medical per se, we would regard those as                             14:35:09

·9      ·legal gender-affirming treatments.                                                14:35:15

10      ·Q.· · · And I just want to refer back for a moment to                             14:35:28

11      ·the amended complaint which is Exhibit 1.· And give                               14:35:35

12      ·me a second and I'll find precisely what I'm looking                              14:35:43

13      ·for.                                                                              14:35:47

14      · · · · ·And while I'm looking for it maybe I'll just                              14:36:37

15      ·ask the question.· I believe somewhere in the amended                             14:36:41

16      ·complaint it says that a -- something to the effect                               14:36:45

17      ·of that a person's ability to amend their birth                                   14:36:52

18      ·certificate should not be predicated on a diagnosis                               14:37:03

19      ·of gender dysphoria.· Is that something that you                                  14:37:09

20      ·would agree with?                                                                 14:37:17

21      ·A.· · · Yes.                                                                      14:37:19

22      · · · · · · ·MR. KOHLI:· Objection.· Form.· Vague.                                 14:37:19

23      ·Speculative.                                                                      14:37:24

24      ·BY MR. JONES:                                                                     14:37:25

25      ·Q.· · · And my question to you, Dr. Ettner, is since                              14:37:26



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            44
                                                      Page 46 of 81 PageID #: 1452
                           www.EliteReportingServices.com                         YVer1f
·1      ·your expert report discusses changing identity                                    14:37:35

·2      ·documents in the context of medical treatment after a                             14:37:41

·3      ·diagnosis of gender dysphoria, in your opinion would                              14:37:49

·4      ·it be appropriate for a transgender individual to                                 14:38:00

·5      ·seek an amendment of their identity documents without                             14:38:05

·6      ·the assistance of a medical professional?                                         14:38:10

·7      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:38:17

·8      · · · · · · ·THE WITNESS:· I think that is exactly a                               14:38:20

·9      ·compound question.· I'm not sure that I can answer                                14:38:32

10      ·the question the way you phrased it.                                              14:38:34

11      ·BY MR. JONES:                                                                     14:38:35

12      ·Q.· · · Then, let me try to make it simpler.                                      14:38:35

13      ·A.· · · Thank you.                                                                14:38:40

14      ·Q.· · · Would it be appropriate in your opinion for                               14:38:41

15      ·an individual to seek an amendment of their birth                                 14:38:44

16      ·certificate to change the gender marker without the                               14:38:50

17      ·input or guidance of a medical professional?                                      14:38:58

18      ·A.· · · Yes.· In many cases I have seen people who                                14:39:03

19      ·have -- who were raised in their affirmed gender,                                 14:39:16

20      ·oftentimes in other countries, who come to this                                   14:39:20

21      ·country and no one is aware that they were actually                               14:39:23

22      ·assigned to, for instance, a male gender.· And these                              14:39:29

23      ·people have lived their entire life in their affirmed                             14:39:38

24      ·gender, something we used to call a primary                                       14:39:42

25      ·transsexual, back in the day when that language was                               14:39:47



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            45
                                                      Page 47 of 81 PageID #: 1453
                           www.EliteReportingServices.com                         YVer1f
·1      ·that.· And those people never even attempted to live                              14:39:55

·2      ·in their assigned sex.· And often they've got medical                             14:39:58

·3      ·treatments for who didn't get medical treatments, but                             14:40:05

·4      ·did require appropriate identification to carry out a                             14:40:10

·5      ·normal life in society or may want surgical                                       14:40:20

·6      ·interventions but have never been diagnosed by a                                  14:40:26

·7      ·medical provider or a mental health provider.                                     14:40:38

·8      ·Q.· · · Now, Dr. Ettner, you have discussed in your                               14:41:26

·9      ·report and in your prior testimony much of the                                    14:41:31

10      ·difficulty that transgender individuals suffer                                    14:41:35

11      ·throughout their lives, including bullying in school,                             14:41:42

12      ·other issues that are related to their                                            14:41:57

13      ·transgenderism.· My question to you is, getting to                                14:42:02

14      ·the point of social transition and changing identity                              14:42:16

15      ·documents, is that a way to alleviate suffering that                              14:42:25

16      ·has already occurred or is that something in and of                               14:42:35

17      ·itself which causes suffering?                                                    14:42:41

18      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:42:46

19      ·BY MR. JONES:                                                                     14:42:54

20      ·Q.· · · Do you understand?· Maybe I should rephrase.                              14:42:55

21      ·A.· · · Please.                                                                   14:42:58

22      ·Q.· · · Would you agree with me that in your opinion                              14:42:58

23      ·transgender individuals -- and I'm looking                                        14:43:02

24      ·specifically at Paragraph 32.· Actually Paragraph 31.                             14:43:09

25      ·Without treatment, individuals with gender dysphoria                              14:43:27



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            46
                                                      Page 48 of 81 PageID #: 1454
                           www.EliteReportingServices.com                         YVer1f
·1      ·experience anxiety, depression, suicidality, and                                  14:43:33

·2      ·other attendant mental health issues and are often                                14:43:38

·3      ·unable to adequately function in occupational,                                    14:43:43

·4      ·social, or other areas of life.                                                   14:43:48

·5      · · · · ·Did I read that correctly?                                                14:43:50

·6      ·A.· · · Yes.                                                                      14:43:53

·7      ·Q.· · · And why is that, in your experience?                                      14:43:53

·8      ·A.· · · Why did they experience distress?                                         14:44:00

·9      ·Q.· · · Yes.                                                                      14:44:06

10      ·A.· · · Experience distress because they violate                                  14:44:07

11      ·social norms and are subject to humiliation,                                      14:44:16

12      ·stigmatization, discrimination, harassment, violence.                             14:44:25

13      ·These individuals have a 43 percent suicide attempt,                              14:44:30

14      ·ten times higher than the national average.· And in                               14:44:37

15      ·the case of severely gender dysphoric individuals we                              14:44:42

16      ·can see a natural progression of the medical                                      14:44:48

17      ·condition.· When we look at what happens to                                       14:44:53

18      ·individuals who are incarcerated and do not receive                               14:44:56

19      ·treatment, one of three trajectory evolves.· Either                               14:45:03

20      ·the individual has complete psychological                                         14:45:08

21      ·decompensation or they attempt surgical self                                      14:45:15

22      ·treatment, the removal of their own testicles, or                                 14:45:23

23      ·they attempt suicide.                                                             14:45:26

24      ·Q.· · · And so that is the condition or the                                       14:45:34

25      ·experience of transgender individuals independent of                              14:45:42



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            47
                                                      Page 49 of 81 PageID #: 1455
                           www.EliteReportingServices.com                         YVer1f
·1      ·what their identity documents say?                                                14:45:49

·2      ·A.· · · Studies from 2015 and 2020 indicate that                                  14:45:55

·3      ·having congruent gender identity documents reduces                                14:46:06

·4      ·psychopathy and suicidal ideation, planning,                                      14:46:16

·5      ·significantly.· And the 2020 study was, I understand,                             14:46:19

·6      ·22,000 individuals, leading the logics to conclude                                14:46:31

·7      ·that legal gender affirmation is a determinant of                                 14:46:34

·8      ·mental health.                                                                    14:46:39

·9      ·Q.· · · And the point is that, yes, these individuals                             14:46:43

10      ·have this condition which causes them these issues                                14:46:53

11      ·and that having affirming documents may alleviate                                 14:47:01

12      ·those issues but it didn't cause those issues.· Is                                14:47:09

13      ·that correct?                                                                     14:47:16

14      ·A.· · · Revealing incongruent documents does cause                                14:47:16

15      ·those issues.· For example, in my own practice I had                              14:47:26

16      ·a patient who had to reveal to a civil servant a                                  14:47:30

17      ·document that was not corrected and she was                                       14:47:38

18      ·humiliated publicly, harassed, and went home and shot                             14:47:44

19      ·herself in the head; committed suicide.· So exposure,                             14:47:51

20      ·violation of privacy, the revelation of information                               14:48:04

21      ·that an individual wants to keep secret if it is                                  14:48:08

22      ·noncongruent leads to fear, anxiety, or worse.· And                               14:48:16

23      ·that anxiety over time is corrosive to physical and                               14:48:22

24      ·mental health.                                                                    14:48:29

25      ·Q.· · · Do you recall what that identity document                                 14:48:40



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            48
                                                      Page 50 of 81 PageID #: 1456
                           www.EliteReportingServices.com                         YVer1f
·1      ·was?                                                                              14:48:46

·2      ·A.· · · I don't recall but I believe it was a birth                               14:48:48

·3      ·certificate.· She had left the state and was moving                               14:48:53

·4      ·to a new state and had to produce identity documents.                             14:48:56

·5      ·And that's when her, what should have been a mundane                              14:49:06

·6      ·transaction actually became a traumatic one with a                                14:49:21

·7      ·lethal outcome.                                                                   14:49:44

·8      ·Q.· · · And, Dr. Ettner, I want to step back for a                                14:49:44

·9      ·moment to the actual preparation of the birth                                     14:49:49

10      ·certificate.· And I may refer back to your testimony                              14:50:07

11      ·from prior deposition.· But is it fair to say that it                             14:50:13

12      ·is not your opinion that there is per se anything                                 14:50:28

13      ·wrong with assigning a sex at birth on a birth                                    14:50:34

14      ·certificate?                                                                      14:50:52

15      ·A.· · · I'm sorry.· Can you repeat?· I didn't                                     14:50:52

16      ·understand --                                                                     14:50:56

17      ·Q.· · · Yes.                                                                      14:50:56

18      ·A.· · · -- the reference to prior deposition.                                     14:50:57

19      · · · · ·Did you want me to refer to a prior                                       14:51:00

20      ·deposition?                                                                       14:51:03

21      ·Q.· · · No.· I may refer back to it.· I apologize.                                14:51:03

22      ·That was a little confusing.                                                      14:51:07

23      · · · · ·Let's ask it this way.· Assigning birth --                                14:51:10

24      ·assigning sex at birth is a medical diagnosis or a                                14:51:18

25      ·medical decision, is it not?                                                      14:51:29



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            49
                                                      Page 51 of 81 PageID #: 1457
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · Not necessarily.                                                          14:51:32

·2      ·Q.· · · Then what is it?                                                          14:51:34

·3      ·A.· · · It's a recording that an individual makes.                                14:51:37

·4      ·It could be a doula if someone has delivered at home                              14:51:45

·5      ·for instance.· It's not always made by a physician.                               14:51:50

·6      ·Q.· · · And by -- whoever records it, if it be a                                  14:52:08

·7      ·doula or a physician, I believe you have testified                                14:52:16

·8      ·that the normal process for assigning sex at birth is                             14:52:23

·9      ·an examination of external genitalia.· Is that                                    14:52:29

10      ·correct?                                                                          14:52:36

11      · · · · · · ·MR. KOHLI:· Sorry.· Objection.· Form.                                 14:52:36

12      · · · · · · ·THE WITNESS:· Would you repeat the                                    14:52:41

13      ·question?· I'm sorry.                                                             14:52:42

14      ·BY MR. JONES:                                                                     14:52:45

15      ·Q.· · · Yes.· The --                                                              14:52:45

16      ·A.· · · I'm having a little auditory -- I'm sorry.                                14:52:45

17      ·I'm having a little auditory -- it's hard for me to                               14:52:47

18      ·hear the objections.· So I beg your pardon.· But                                  14:52:50

19      ·could you repeat the question, please?                                            14:52:57

20      ·Q.· · · Yes.                                                                      14:53:00

21      · · · · ·Whoever makes the -- well, let me ask it this                             14:53:04

22      ·way.· The normal process for assigning sex at birth                               14:53:10

23      ·is an examination of external genitalia, correct?                                 14:53:23

24      ·A.· · · Yes.                                                                      14:53:30

25      ·Q.· · · And it is not your opinion that there is                                  14:53:31



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            50
                                                      Page 52 of 81 PageID #: 1458
                           www.EliteReportingServices.com                         YVer1f
·1      ·anything necessarily wrong with that process?                                     14:53:38

·2      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         14:53:41

·3      · · · · · · ·THE WITNESS:· I'm having some trouble                                 14:53:48

·4      ·with the word "wrong."· I think that that is the                                  14:53:53

·5      ·process that takes place.· I agree that that is                                   14:53:57

·6      ·standard procedure to record the sex at the time of                               14:54:03

·7      ·birth based on the appearance of the genitals.                                    14:54:09

·8      ·BY MR. JONES:                                                                     14:54:26

·9      ·Q.· · · Bear with me for a moment.                                                14:54:26

10      ·A.· · · Sure.                                                                     14:54:33

11      ·Q.· · · (Reviews documents.)· Okay.                                               14:55:50

12      · · · · ·I apologize.· I'm usually much more                                       14:56:06

13      ·comfortable dealing with paper.                                                   14:56:09

14      · · · · ·The question -- and I'm looking at Page 128                               14:56:23

15      ·of your prior deposition.· And feel free to follow                                14:56:29

16      ·along there?                                                                      14:56:42

17      · · · · · · ·MR. KOHLI:· That's Exhibit 5, yeah?                                   14:56:46

18      · · · · · · ·MR. JONES:· Exhibit 5, yes.· I apologize.                             14:56:49

19      · · · · · · ·MR. KOHLI:· And could you give the page                               14:56:54

20      ·number again, please?                                                             14:56:56

21      · · · · · · ·MR. JONES:· Yes.· I'm actually at Page                                14:56:58

22      ·127 and the question is when a person is born --                                  14:57:00

23      · · · · · · ·THE WITNESS:· Would you give me a moment?                             14:57:15

24      ·I'm not quite there.                                                              14:57:16

25      ·BY MR. JONES:                                                                     14:57:19



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            51
                                                      Page 53 of 81 PageID #: 1459
                           www.EliteReportingServices.com                         YVer1f
·1      ·Q.· · · Absolutely.                                                               14:57:19

·2      ·A.· · · And I'm on Page 127.                                                      14:57:42

·3      ·Q.· · · At the very bottom, Question:· When a person                              14:57:44

·4      ·is born do you have a general understanding of how                                14:57:48

·5      ·the sex of that individual is determined?                                         14:57:50

·6      · · · · ·And your answer is:· Yes.                                                 14:57:54

·7      · · · · ·Question:· What is that understanding?                                    14:57:57

·8      · · · · ·And your answer is:· A cursory examination of                             14:58:01

·9      ·the external genitalia.                                                           14:58:07

10      · · · · ·And the question:· When you say "cursory," do                             14:58:13

11      ·you think there should be a more extensive review of                              14:58:16

12      ·a person's genitalia before a medical provider                                    14:58:20

13      ·determines male or female?                                                        14:58:23

14      · · · · ·There was an objection and you answered.                                  14:58:25

15      · · · · ·And the question that I had I believe was                                 14:58:31

16      ·posed here at the bottom of Page 128.· Do you have an                             14:58:41

17      ·expert opinion on whether or not it would be                                      14:58:45

18      ·appropriate for a medical provider to do a more                                   14:58:48

19      ·extensive examination of the anatomy of the newborn                               14:58:52

20      ·to determine male or female?                                                      14:58:58

21      · · · · ·And your answer is:· Not at the time of                                   14:59:00

22      ·birth.                                                                            14:59:07

23      · · · · ·Is that still your answer today?                                          14:59:07

24      ·A.· · · Yes.                                                                      14:59:10

25      · · · · · · ·MR. KOHLI:· Objection.· For the record,                               14:59:10



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            52
                                                      Page 54 of 81 PageID #: 1460
                           www.EliteReportingServices.com                         YVer1f
·1      ·this is all subject to the standing objection and the                             14:59:13

·2      ·specific objections noted in the prior transcript,                                14:59:17

·3      ·which is now an exhibit here.                                                     14:59:20

·4      · · · · · · ·MR. JONES:· Yes.                                                      14:59:23

·5      ·BY MR. JONES:                                                                     14:59:29

·6      ·Q.· · · And the next question:· Because you used the                              14:59:30

·7      ·word "cursory" I was wondering if you had any idea as                             14:59:34

·8      ·to whether or not they need to do more?                                           14:59:38

·9      · · · · ·Your answer:· No.· There's nothing more that                              14:59:40

10      ·can be done other than to glance at it unless there's                             14:59:45

11      ·some ambiguity about it at birth, and then there                                  14:59:49

12      ·would be a more extensive visual examination done                                 14:59:51

13      ·with later followup attention.                                                    14:59:54

14      · · · · ·Is that still your answer today?                                          14:59:58

15      · · · · · · ·MR. KOHLI:· Same objection.                                           14:59:58

16      ·BY MR. JONES:                                                                     15:00:06

17      ·Q.· · · You can answer.                                                           15:00:07

18      · · · · ·Is that still your answer today?                                          15:00:10

19      ·A.· · · Yes, in the (inaudible) preceding questions                               15:00:11

20      ·and the ones that follow.                                                         15:00:40

21      · · · · · · ·THE REPORTER:· Can you repeat that

22      ·answer?· There was a word or two that cut out.

23      · · · · · · ·MR. JONES:· Yes.· The answer from the

24      ·deposition was:· No --

25      · · · · · · ·THE REPORTER:· No.· The answer from the



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            53
                                                      Page 55 of 81 PageID #: 1461
                           www.EliteReportingServices.com                         YVer1f
·1      ·doctor.

·2      · · · · · · ·MR. JONES:· Oh.· Her answer?

·3      · · · · · · ·THE REPORTER:· Yes, sir.

·4      · · · · · · ·THE WITNESS:· My answer is yes, in the                                15:00:40

·5      ·context of the preceding questions and those that                                 15:00:42

·6      ·follow.                                                                           15:00:47

·7      ·BY MR. JONES:                                                                     15:00:50

·8      ·Q.· · · And so the next question in the deposition                                15:00:51

·9      ·was:· So even though you describe what generally                                  15:00:56

10      ·happens at birth as cursory, you nevertheless admit,                              15:01:00

11      ·I mean, that's appropriate as well, at the time of                                15:01:08

12      ·birth, right?                                                                     15:01:13

13      · · · · ·And your answer was:· Correct.                                            15:01:15

14      · · · · ·Is that the same answer today?                                            15:01:18

15      · · · · · · ·MR. KOHLI:· Same objection as before.                                 15:01:23

16      · · · · · · ·THE WITNESS:· My answer today is that                                 15:01:29

17      ·examination of the genitals at birth is a proxy for                               15:01:34

18      ·sex for the majority of people.· For some people,                                 15:01:45

19      ·however, evidence that emerges later on makes that                                15:01:49

20      ·designation inaccurate.                                                           15:02:00

21      ·BY MR. JONES:                                                                     15:02:07

22      ·Q.· · · And that is in your opinion based on                                      15:02:07

23      ·information which becomes available later?                                        15:02:10

24      ·A.· · · Correct.                                                                  15:02:16

25      ·Q.· · · And what information might that be?                                       15:02:17



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            54
                                                      Page 56 of 81 PageID #: 1462
                           www.EliteReportingServices.com                         YVer1f
·1      ·A.· · · That an individual's gender identity does not                             15:02:22

·2      ·match that designation that was recorded at the time                              15:02:28

·3      ·of birth.· And when there is that departure, gender                               15:02:33

·4      ·identity is the determinant of that individual's sex.                             15:02:41

·5      ·Q.· · · And so you would agree that the concept of                                15:02:46

·6      ·sex at birth is different from a person's gender                                  15:02:51

·7      ·identity?                                                                         15:02:59

·8      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         15:03:00

·9      · · · · · · ·THE WITNESS:· Not for everybody.                                      15:03:03

10      ·BY MR. JONES:                                                                     15:03:05

11      ·Q.· · · Well, it may form differently for everyone.                               15:03:06

12      ·But the concept is -- whether it's congruous or                                   15:03:08

13      ·incongruous, the sex at birth, which is determined by                             15:03:18

14      ·examination of external genitalia, is a concept                                   15:03:22

15      ·different than gender identity which may form later?                              15:03:29

16      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         15:03:40

17      · · · · · · ·THE WITNESS:· I don't agree that gender                               15:03:41

18      ·identity is formed later.· Gender identity exists.                                15:03:43

19      ·Our awareness of it becomes apparent later.· A baby                               15:03:51

20      ·cannot talk, and so we use external genitalia as a                                15:03:57

21      ·proxy for sex.· For the vast majority of individuals                              15:04:06

22      ·that is not problematic.· For individuals who have                                15:04:10

23      ·this rare condition, it is an inaccurate designation.                             15:04:17

24      ·BY MR. JONES:                                                                     15:04:32

25      ·Q.· · · Well, the sex at birth is not an inaccurate                               15:04:32



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            55
                                                      Page 57 of 81 PageID #: 1463
                           www.EliteReportingServices.com                         YVer1f
·1      ·designation but it's an inaccurate designation of                                 15:04:37

·2      ·gender identity.· Is that your opinion?                                           15:04:45

·3      · · · · · · ·THE WITNESS:· No.                                                     15:04:50

·4      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         15:04:51

·5      ·BY MR. JONES:                                                                     15:04:52

·6      ·Q.· · · Okay.· Please explain.                                                    15:04:53

·7      ·A.· · · External genitalia are one composite of sex.                              15:04:55

·8      ·Basing sex on that one element is accurate and                                    15:05:05

·9      ·serviceable for the majority of human beings.· For                                15:05:14

10      ·some individuals, however, it is inaccurate because                               15:05:19

11      ·when there is a discrepancy, gender identity is the                               15:05:27

12      ·determinant of sex.· So that designation requires                                 15:05:36

13      ·alteration based on evidence that emerges after                                   15:05:43

14      ·birth.· And that timeframe differs, as we've                                      15:05:52

15      ·discussed, from individual to individual.                                         15:05:55

16      ·Q.· · · Now, we have talked about different                                       15:05:59

17      ·definitions of sex, true sex, and gender identity.                                15:06:04

18      ·So my question to you is, in your opinion should sex                              15:06:15

19      ·be recorded on a birth certificate?                                               15:06:28

20      ·A.· · · My opinions here that observation of external                             15:06:32

21      ·genitalia and the recording of that on the birth                                  15:06:41

22      ·certificate is acceptable if there is an                                          15:06:51

23      ·understanding that at a future date that may have to                              15:06:58

24      ·be altered if new evidence comes to light in the case                             15:07:04

25      ·of transgender individuals or individuals who have                                15:07:08



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            56
                                                      Page 58 of 81 PageID #: 1464
                           www.EliteReportingServices.com                         YVer1f
·1      ·disorders of sexual differentiation.                                              15:07:13

·2      ·Q.· · · And so should a person's true sex be listed                               15:07:20

·3      ·on a birth certificate, in your opinion?                                          15:07:30

·4      ·A.· · · If they request that, yes.                                                15:07:34

·5      ·Q.· · · And in your opinion should a person's gender                              15:07:44

·6      ·identity be listed on a birth certificate?                                        15:07:52

·7      ·A.· · · I'm not certain if you're asking me at the                                15:07:56

·8      ·time of birth or when a birth certificate is altered                              15:08:00

·9      ·because a person has transitioned or has affirmed                                 15:08:07

10      ·identity that is other than the sex they were                                     15:08:14

11      ·assigned at birth and that is recorded.· So I'm not                               15:08:19

12      ·clear which you're asking about.                                                  15:08:24

13      ·Q.· · · I'm actually asking if in your opinion gender                             15:08:27

14      ·identity should ever be listed on a birth                                         15:08:34

15      ·certificate?                                                                      15:08:44

16      ·A.· · · If the gender identity differs from the sex                               15:08:44

17      ·designation on the birth certificate, for instance,                               15:08:51

18      ·if the birth certificate has recorded an infant as                                15:08:54

19      ·male and that individual has a female gender                                      15:09:03

20      ·identity, my opinion is that the gender certificate                               15:09:09

21      ·should be altered to have a female gender marker                                  15:09:14

22      ·designation as is done in many states, if not most,                               15:09:18

23      ·throughout the country.                                                           15:09:26

24      ·Q.· · · And I'm not trying to be elusive here.· And                               15:09:28

25      ·my question is not whether -- my question is very                                 15:09:37



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            57
                                                      Page 59 of 81 PageID #: 1465
                           www.EliteReportingServices.com                         YVer1f
·1      ·simply should there be a box on a birth certificate                               15:09:50

·2      ·that records gender identity at all, in your opinion?                             15:09:55

·3      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         15:10:00

·4      · · · · · · ·Counsel, you're asking questions outside                              15:10:02

·5      ·the scope of the testimony in the declaration.                                    15:10:04

·6      · · · · · · ·MR. JONES:· And that's just what I'm                                  15:10:10

·7      ·trying to understand, what the scope of her opinions                              15:10:11

·8      ·will be.· And if she has no opinion on that, that is                              15:10:15

·9      ·fine.                                                                             15:10:18

10      · · · · · · ·MR. KOHLI:· All right.                                                15:10:18

11      · · · · · · ·MR. JONES:· I mean, I'm asking if she has                             15:10:20

12      ·an opinion based on her education, experience, and                                15:10:22

13      ·training of whether or not gender identity should be                              15:10:28

14      ·listed at all on a birth certificate.                                             15:10:34

15      · · · · · · ·THE WITNESS:· When a birth certificate is                             15:10:41

16      ·altered to conform to gender identity, gender                                     15:10:43

17      ·identity is sex.· And so there would be no reason to                              15:10:48

18      ·list gender identity as a separate marker.· The                                   15:10:53

19      ·person is living in the sex that you refer to as true                             15:11:00

20      ·sex, their lived experience, and their corrected                                  15:11:12

21      ·birth certificate now reflects that, legitimizing                                 15:11:18

22      ·legally and socially their identity.                                              15:11:22

23      ·BY MR. JONES:                                                                     15:11:29

24      ·Q.· · · And again, I'm -- I think I'm asking a                                    15:11:30

25      ·different question, Dr. Ettner.                                                   15:11:35



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            58
                                                      Page 60 of 81 PageID #: 1466
                           www.EliteReportingServices.com                         YVer1f
·1      · · · · ·And maybe we can unpack it this way.· Is sex,                             15:11:39

·2      ·true sex, and gender identity a part of who a human                               15:11:49

·3      ·being is?                                                                         15:11:59

·4      · · · · · · ·MR. KOHLI:· Objection.· Form.                                         15:12:00

·5      · · · · · · ·THE WITNESS:· Every human being has a                                 15:12:03

·6      ·gender identity.                                                                  15:12:05

·7      ·BY MR. JONES:                                                                     15:12:08

·8      ·Q.· · · Is it something that in your opinion should                               15:12:08

·9      ·be recorded on identity documents?                                                15:12:13

10      ·A.· · · It would be redundant to list that on an                                  15:12:24

11      ·identity document that has been accurately altered to                             15:12:30

12      ·reflect the sex of the individual.                                                15:12:35

13      ·Q.· · · It is now 3:12 by my count.· If we can take a                             15:12:50

14      ·10-minute break, I'll give you the worst lie that                                 15:12:59

15      ·attorneys ever say, which is I only have a few more                               15:13:05

16      ·questions.· But if you can return in 10 minutes I                                 15:13:10

17      ·think we'll be close to wrapping this up.· Okay?                                  15:13:15

18      ·A.· · · Thank you.                                                                15:13:22

19      · · · · · · ·MR. JONES:· Okay.· Off the record for                                 15:13:22

20      ·10 minutes.· Thank you.                                                           15:13:24

21      · · · · · · ·MR. KOHLI:· Thank you.                                                15:13:25

22      · · · · · · ·(Short break.)                                                        15:13:26

23      · · · · · · ·MR. JONES:· Well, I told you that I was                               15:25:51

24      ·going to lie to you by saying I only had a few more                               15:25:53

25      ·questions, and I did lie because actually I have no                               15:25:59



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            59
                                                      Page 61 of 81 PageID #: 1467
                           www.EliteReportingServices.com                         YVer1f
·1      ·more questions.· So thank you very much for                                       15:26:04

·2      ·participating today, and everyone for participating                               15:26:09

·3      ·under these unusual circumstances.· And I will pass                               15:26:13

·4      ·the witness if, Puneet, you have any questions.                                   15:26:18

·5      · · · · · · ·MR. KOHLI:· I do.· Thank you.· Just one                               15:26:23

·6      ·minute.                                                                           15:26:27

·7      · · · · · · ·THE WITNESS:· Could you speak up, Puneet?                             15:26:27

·8      ·I'm sorry.· I'm having a hard time hearing you.                                   15:26:28

·9      · · · · · · ·MR. KOHLI:· Can you hear me now?                                      15:26:34

10      · · · · · · ·THE WITNESS:· Now I can, yes.                                         15:26:37

11                                                                                         15:26:46

12      · · · · · · · · · CROSS-EXAMINATION                                                15:26:46

13      ·QUESTIONS BY MR. KOHLI:                                                           15:26:46

14      ·Q.· · · Dr. Ettner, do you remember being asked that                              15:26:48

15      ·having incongruent gender identity documents can                                  15:26:52

16      ·cause harm?                                                                       15:27:00

17      ·A.· · · Do I remember being asked that today?                                     15:27:06

18      ·Q.· · · Yeah.                                                                     15:27:10

19      ·A.· · · I don't know if I was asked it in exactly                                 15:27:11

20      ·that phrasing.                                                                    15:27:15

21      ·Q.· · · Okay.· But let me ask you this.· Does having                              15:27:19

22      ·incongruent gender ID documents, without ever having                              15:27:26

23      ·to reveal them, by itself cause any harm for                                      15:27:34

24      ·transgender individuals?                                                          15:27:45

25      ·A.· · · Yes.· Yes, indeed.· And there have been                                   15:27:47



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            60
                                                      Page 62 of 81 PageID #: 1468
                           www.EliteReportingServices.com                         YVer1f
·1      ·studies that document that.· And we know that the                                 15:27:52

·2      ·fear of exposing that can actually increase an                                    15:27:55

·3      ·individual's acquiring hypertension due to the                                    15:28:01

·4      ·intersectionality of cardiac reactivity and stress.                               15:28:16

·5      ·Q.· · · Do you also recall Counsel indicated that you                             15:28:25

·6      ·have experience with individuals who choose to be                                 15:28:29

·7      ·either male or female?                                                            15:28:41

·8      ·A.· · · Did you say "neither" or "either"?                                        15:28:42

·9      ·Q.· · · Either male or female.                                                    15:28:44

10      · · · · ·So do you recall that there was some                                      15:28:45

11      ·discussion about your experience and in particular                                15:28:48

12      ·that Counsel mentioned or characterized that you have                             15:28:50

13      ·experience with individuals who choose to be either                               15:28:53

14      ·male or female?                                                                   15:28:56

15      ·A.· · · Yes.· But I believe that is a choice.                                     15:29:00

16      ·Q.· · · You already answered my question.                                         15:29:05

17      · · · · ·But just for the record, do you think gender                              15:29:06

18      ·identity is a choice?                                                             15:29:10

19      ·A.· · · No.· Gender identity, as I thought I answered                             15:29:12

20      ·earlier, is an innate brain-based, deeply felt, and                               15:29:20

21      ·universal aspect of identity.                                                     15:29:31

22      ·Q.· · · Thank you.                                                                15:29:38

23      · · · · · · ·MR. JONES:· And I'm sorry.· I actually                                15:29:39

24      ·had an objection to that question but it was on mute.                             15:29:42

25      ·So I apologize for the delay but she answered anyway.                             15:29:46



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            61
                                                      Page 63 of 81 PageID #: 1469
                           www.EliteReportingServices.com                         YVer1f
·1      ·Just to record the objection.                                                     15:29:51

·2      · · · · · · ·MR. KOHLI:· Dr. Ettner, give me just one                              15:29:58

·3      ·minute.· Just one minute, please.                                                 15:30:01

·4      · · · · · · ·Okay.· I think that I don't have anymore                              15:30:16

·5      ·questions.· Thank you so much.                                                    15:30:19

·6      · · · · · · ·MR. JONES:· No redirect.· So we are done.                             15:30:21

·7      ·Thank you very much everyone.                                                     15:30:24

·8      · · · · · · ·MR. KOHLI:· Just for the record.                                      15:30:26

·9      · · · · · · ·MR. JONES:· Yes.                                                      15:30:28

10      · · · · · · ·MR. KOHLI:· Do we -- just one last                                    15:30:29

11      ·question.· Can we -- or I think I want Omar to kind                               15:30:31

12      ·of answer this.· Do we want anything to be marked                                 15:30:38

13      ·confidential?                                                                     15:30:45

14      · · · · · · ·MR. GONZALEZ-PAGAN:· I don't think there                              15:30:46

15      ·was anything to be marked for confidential from this                              15:30:46

16      ·deposition.                                                                       15:30:49

17      · · · · · · ·MR. KOHLI:· Okay.· I think that's it.· We                             15:30:53

18      ·would like to review and sign the transcript.                                     15:30:54

19      · · · · · · ·MR. JONES:· Yes.                                                      15:31:01

20      · · · · · · ·MR. KOHLI:· Okay.                                                     15:31:01

21      · · · · · · ·MR. JONES:· And we will be in discussion.                             15:31:03

22      ·I guess the court reporter can e-mail us tonight or                               15:31:09

23      ·as soon as possible when she determines if there was                              15:31:13

24      ·a gap in the testimony.· And if somehow we need to                                15:31:16

25      ·address that -- I'm not sure that we do, but if we                                15:31:24



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            62
                                                      Page 64 of 81 PageID #: 1470
                           www.EliteReportingServices.com                         YVer1f
·1      ·do, we'll just have that discussion when she responds                        15:31:26

·2      ·to us.                                                                       15:31:30

·3      · · · · · · ·MR. KOHLI:· Okay.· That sounds good.· And                        15:31:31

·4      ·this would be standard.· Would you be able to send us                        15:31:35

·5      ·a rough draft today or tomorrow?                                             15:31:48

·6      · · · · · · ·THE REPORTER:· Yes.                                              15:31:48

·7      · · · · · · ·MR. KOHLI:· Thank you.                                           15:31:48

·8      · · · · · · ·MR. JONES:· Okay.· Thank you everyone.                           15:31:55

·9      · · · · · · ·THE REPORTER:· Mr. Jones, would you like                         15:31:55

10      ·to order the original?                                                       15:31:56

11      · · · · · · ·MR. JONES:· I'll e-mail you about that.                          15:32:00

12      · · · · · · ·THE REPORTER:· Okay.· Thank you.

13      · · · · · · ·(WHEREUPON, this concludes the

14      ·deposition.)

15

16

17

18

19

20

21

22

23

24

25



                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            63
                                                      Page 65 of 81 PageID #: 1471
                           www.EliteReportingServices.com
·1     · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, RANDI C. ETTNER, PhD, having read the
· · ··foregoing videoconference deposition, Pages 1 through
·3   ·63, do hereby certify said testimony is a true and
· · ··accurate transcript, with the following changes (if
·4   ·any):

·5     ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6     ·_____ _____· · ______________________________________

·7     ·_____ _____· · ______________________________________

·8     ·_____ _____· · ______________________________________

·9     ·_____ _____· · ______________________________________

10     ·_____ _____· · ______________________________________

11     ·_____ _____· · ______________________________________

12     ·_____ _____· · ______________________________________

13     ·_____ _____· · ______________________________________

14     ·_____ _____· · ______________________________________

15     ·_____ _____· · ______________________________________

16     ·_____ _____· · ______________________________________

17     ·_____ _____· · ______________________________________

18

19

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·RANDI C. ETTNER, PhD
22

23     ·_________________________________
· ·   ··Notary Public
24
· ·   ··My Commission Expires: ___________
25
· ·   ··Reported By: Ashley V. Meeks
· ·   ·· Ashley V. Meeks * Elite Reporting Services * (615)564-0073




                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            65
                                                      Page 66 of 81 PageID #: 1472
                           www.EliteReportingServices.com
·1      · · · · · · · · REPORTER'S CERTIFICATE

·2

·3      ·STATE OF TENNESSEE

·4      ·COUNTY OF DAVIDSON

·5      · · · · ·I, ASHLEY V. MEEKS, Licensed Court Reporter,

·6      ·with offices in Nashville, Tennessee, hereby certify

·7      ·that I reported the foregoing videoconference

·8      ·deposition of RANDI C. ETTNER, PhD by machine

·9      ·shorthand to the best of my skills and abilities, and

10      ·thereafter the same was reduced to typewritten form

11      ·by me.

12      · · · · ·I further certify that I am not related to

13      ·any of the parties named herein, nor their counsel,

14      ·and have no interest, financial or otherwise, in the

15      ·outcome of the proceedings.

16     · · · ·I further certify that in order for this
· ·   ··document to be considered a true and correct copy, it
17     ·must bear my original signature and that any
· ·   ··unauthorized reproduction in whole or in part and/or
18     ·transfer of this document is not authorized, will not
· ·   ··be considered authentic, and will be in violation of
19     ·Tennessee Code Annotated 39-14-104, Theft of
· ·   ··Services.
20

21

22   ·    ·   ·   ·   ·   ·   ·   ·   ·ASHLEY V. MEEKS, LCR
· · ··    ·   ·   ·   ·   ·   ·   ·   ·Elite Reporting Services
23   ·    ·   ·   ·   ·   ·   ·   ·   ·Associate Court Reporter and
· · ··    ·   ·   ·   ·   ·   ·   ·   ·Notary Public
24   ·    ·   ·   ·   ·   ·   ·   ·   ·State of Tennessee

25   · · · · · · · · ·My Commission Expires:· 5/3/2021
· · ·· · · · · · · · ·LCR #527 - Expires:· 6/30/2020
· · ·· · · · · · · · · · · · · · · · · · · · · · · · · · ·65




                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            66
                                                      Page 67 of 81 PageID #: 1473
                           www.EliteReportingServices.com
·1     · · · · · · · · E R R A T A· P A G E

·2   · · · ·I, RANDI C. ETTNER, PhD, having read the
· · ··foregoing videoconference deposition, Pages 1 through
·3   ·63, do hereby certify said testimony is a true and
· · ··accurate transcript, with the following changes (if
·4   ·any):

·5     ·PAGE· ·LINE· · SHOULD HAVE BEEN

·6     ·_____ _____· · ______________________________________

·7     ·_____ _____· · ______________________________________

·8     ·_____ _____· · ______________________________________

·9     ·_____ _____· · ______________________________________

10     ·_____ _____· · ______________________________________

11     ·_____ _____· · ______________________________________

12     ·_____ _____· · ______________________________________

13     ·_____ _____· · ______________________________________

14     ·_____ _____· · ______________________________________

15     ·_____ _____· · ______________________________________

16     ·_____ _____· · ______________________________________

17     ·_____ _____· · ______________________________________

18

19

20

21   · · · · · · · · · · ·________________________________
· · ·· · · · · · · · · · ·RANDI C. ETTNER, PhD
22

23     ·_________________________________
· ·   ··Notary Public
24
· ·   ··My Commission Expires: ___________
25
· ·   ··Reported By: Ashley V. Meeks
· ·   ·· Ashley V. Meeks * Elite Reporting Services * (615)564-0073




                     Elite
     Case 3:19-cv-00328     Reporting
                         Document 93-2 Services    * (615)595-0073
                                       Filed 05/29/20                            65
                                                      Page 68 of 81 PageID #: 1474
                           www.EliteReportingServices.com
Case 3:19-cv-00328 Document 93-2 Filed 05/29/20 Page 69 of 81 PageID #: 1475
                         2020 18:8,19 48:2,   acceptable 43:19     alleviate 46:15
       Exhibits           5                    56:22                48:11
                         22,000 48:6          accepted 24:8        allowed 30:6
    Ex 01 - Randi C.                           25:21
    Ettner, PhD 4:13     236 21:1                                  alteration 56:13
     13:5,13,17,24                            accessible 11:2,4
                         29th 18:18                                altered 56:24
     44:11                                    accurate 17:19        57:8,21 58:16
    Ex 02 - Randi C.                           56:8                 59:11
                                   3
    Ettner, PhD 4:15                          accurately 59:11     alternative 42:12,
     18:13 38:8                                                     16
                         3 18:15 19:8         acquiring 61:3
    Ex 03 - Randi C.     3,000 12:10 27:2,                         ambiguity 53:11
    Ettner, PhD 4:17                          actions 12:19
                          3,6 39:8,9           16:14,15,25 17:12   amend 44:17
     18:15 19:8
                         3-year-old 35:7      active 23:2          amended 12:14
    Ex 04 - Randi C.
                         30 42:1                                    13:4,19 14:3 16:8
    Ettner, PhD 4:19                          actual 49:9
                                                                    44:11,15
     19:10,20 36:19      31 46:24             add 22:3
     37:16                                                         amendment
                         32 46:24             Additionally 31:4     44:1,3 45:5,15
    Ex 05 - Randi C.
    Ettner, PhD 4:21     3:12 59:13           address 37:9         amount 30:11
     20:12,21 37:16,17                         62:25
                                                                   amplified 28:21
     51:17,18                      4          adequately 47:3
                                                                   Amsterdam 30:8
                         4 19:10,20 36:19     administration
             1                                                     anatomical 29:18
                                               30:20,21
                          37:16 42:10
                                                                   anatomy 33:8
    1 13:5,10,13,17,24   40 28:8              admit 54:10
                                                                    52:19
     44:11                                    adolescents 42:3
                         43 47:13                                  announce 6:5
    10 35:25 59:16,20                         adults 42:4
                                                                   announcement
    10-minute 59:14                5          advent 30:16          8:1
    127 51:22 52:2                            advised 36:11        answers 21:14
                         5 13:10 20:12,21
    128 51:14 52:16       35:25 36:1,2,3      affirmation 48:7     anxiety 47:1
    16 38:13              37:17 51:17,18                            48:22,23
                                              affirmed 23:22
    17 38:13,18          50 39:22              31:20 32:20 39:24   anymore 62:4
                                               40:16,17 45:19,23
    18 20:15                                                       apologize 36:17
                                               57:9
                                   9                                49:21 51:12,18
    1970's 11:16                              affirming 48:11       61:25
    1st 19:15            9th 18:7             age 34:16 35:6       apparent 55:19
                                              agender 27:7         appearance
             2                     A                                40:18 51:7
                                              agree 9:20 16:9
                                               23:16 31:23,25      apply 22:9
    2 18:13 38:8         A(iv) 42:5
                                               33:6 34:12 42:17
                                                                   area 11:17 26:14
    2000 30:8            ability 44:17         44:20 46:22 51:5
                                               55:5,17             areas 30:25 31:3
    2011 43:16           above-
                                                                    47:4
                         mentioned 13:23      ahead 7:4,8 13:3
    2013 43:14
                          18:12 19:7,19        26:6                articles 41:19
    2015 48:2             20:20
                                              alignment 39:24      aspect 26:24
    2019 19:15 20:16     Absolutely 13:15                           32:17 61:21
                                              allegations 12:12
                          52:1




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services    * (615)595-0073
                                  Filed 05/29/20       Index:
                                                 Page 70        1..aspecti1
                                                         of 81 PageID #: 1476
                      www.EliteReportingServices.com
    assigned 22:25       basic 21:24           Brandt 6:20           cetera 29:19
     32:21 33:4 34:1,6
                         basically 30:3        breadth 12:5          chance 15:18
     42:8,13 45:22
                          36:14
     46:2 57:11                                break 35:23 36:4      change 30:13
                         Basing 56:8            59:14,22              35:16 40:11,15
    assigning 49:13,
                                                                      41:17 45:16
     23,24 50:8,22       basis 16:9 31:10      bring 39:23 43:2
                                                                     changed 43:12
    assistance 45:6      Bear 51:9             Buchert 6:22
                                                                     changing 40:22
    Association          bearing 38:19         bullying 46:11
                                                                      41:10 45:1 46:14
     11:18 25:13
                         beg 50:18             bureau 29:4
                                                                     characteristic
    attempt 27:25
     47:13,21,23
                         began 11:16                                  23:3,4
                                                        C
                         behalf 6:9,11,13,                           characterize
    attempted 39:1
                          17,18,20,22                                 27:21
     46:1                                      call 9:3 20:1 26:3
                         beings 32:17 56:9      27:7 45:24           characterized
    attempts 39:23
                                                                      37:22 61:12
    attendant 47:2       believes 36:12        called 10:12
                                                                     Chicago 20:16
    attention 53:13      belonging 24:22       capture 38:17
                          25:1 40:17                                 child 35:11,13
    attorney 8:19                              cardiac 61:4
                         binary 24:4 41:24                           choice 41:24
     9:13                                      Care 11:19 43:17       61:15,18
    attorneys 9:12       birth 16:16 17:1,6,
                          7,14,20 22:25        carnes 43:4           choose 61:6,13
     59:15
                          32:21 33:5 34:1,6    carries 23:17         chromosomal
    audio 7:5 9:3,8       38:19 44:17 45:15
                                               carry 46:4             23:6
     14:6 32:24           49:2,9,13,23,24
                          50:8,22 51:7         case 9:16 11:11,      circumstances
    auditory 50:16,17
                          52:22 53:11           23,24 12:13,16        60:3
    Australia 31:5        54:10,12,17 55:3,     15:3 18:6,17         civil 48:16
                          6,13,25 56:14,19,     19:13,17,25 20:2
    author 42:18
                          21 57:3,6,8,11,14,    21:12 35:20          clarification 9:4
    autopsy 30:8          17,18 58:1,14,15,     36:18,20,22 37:1,
                          21
                                                                     clarify 14:2
    average 47:14                               15 38:7,16 47:15
                         birth-assigned         56:24                Classification
    avoid 34:22           26:11
                                                                      43:21
                                               cases 9:4 14:16
    aware 34:15 35:9,    bit 17:23              45:18                clean 8:12 36:18
     11,15 45:21
                         blood 29:11           categories 24:6,      clear 43:18 57:12
    awareness 55:19                             13 25:2,8
                         born 51:22 52:4                             cleared 37:8
                                               category 24:22        clinical 10:21
             B           bottom 52:3,16         25:2 42:15            11:14,15 26:13
                         bound 7:23 22:13      caused 30:13           27:13
    baby 55:19
                         box 58:1              caveat 22:16          close 59:17
    back 21:20 22:8
     23:24 36:5 43:3     boyish 25:23          certificate 38:19     comfortable
     44:10 45:25 49:8,                          44:18 45:16 49:3,     51:13
                         brain 23:8 29:19
     10,21                30:3,22 31:1          10,14 56:19,22       comments 8:10
                                                57:3,6,8,15,17,18,
    ballpark 39:10       brain-based                                 committed 48:19
                                                20 58:1,14,15,21
    based 12:6 14:9       61:20
                                               certificates          commonly 27:11
     31:19 51:7 54:22    brains 30:6,8,9,       16:16,17 17:1,6,8,   community 25:7,
     56:13 58:12          11,19,23,24           14,20                 8




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    assigned..communityi2
                                                 Page 71 of 81 PageID #: 1477
                      www.EliteReportingServices.com
    complaint 12:15      contextual 40:2       date 18:7 20:14      deny 34:22
     13:2,4,19 14:3                             56:23
                         continuing 28:17                           departure 55:3
     16:9 44:11,16
                                               dated 18:7,18
                         continuum 24:4                             dependent 9:3
    complaints 12:14                            19:15
                         correct 14:19                              depends 31:20
    complete 9:25                              day 20:18 45:25
                          15:15 16:5 18:25                           34:19 41:3
     29:15 40:3 47:20
                          27:3 28:5,8 32:22    dead 30:12
                                                                    deposition 8:5
    completely 21:8       33:22 36:23 37:4
                                               dealing 43:22         10:8 20:12,14,15,
                          43:8 48:13 50:10,
    components                                  51:13                18,24 21:3,7,10,
                          23 54:13,24
     44:6                                                            13,18,20 22:8
                                               decade 35:16
                         corrected 48:17                             28:25 29:3 36:13
    composite 23:6
                          58:20                decision 49:25        37:1,2,16 49:11,
     56:7
                                                                     18,20 51:15 53:24
                         correctly 38:23       decisions 35:14
    compound 45:9                                                    54:8 62:16 63:14
                          47:5
                                               declaration          depression 47:1
    concept 24:20
                         corrosive 48:23        18:16 58:5
     34:16,17 55:5,12,
                                                                    describe 54:9
     14                  cortical 31:1,10      declaratory
                                                13:19 14:5          descriptions
    conclude 48:6        counsel 11:1 18:1
                                                                     28:24
                          37:11 58:4 61:5,     decompensation
    concludes 63:13
                          12                    47:21               designation
    conclusions                                                      54:20 55:2,23
                         count 28:9 59:13      deep 24:21
     13:1                                                            56:1,12 57:17,22
                         countries 45:20       deeply 32:16
    Conclusive                                                      desire 42:11,23
                                                61:20
     30:16               country 41:7
                                                                    determinant 48:7
                          45:21 57:23          defendant 17:12
    condition 26:9,15                                                55:4 56:12
     47:17,24 48:10      couple 19:23          defendants 6:7,      determination
     55:23                                      8,10,12,14 7:16
                         court 6:4 7:5,8 8:9                         43:15
                                                12:20 16:14,15,25
    conditions 11:13      36:10 37:8 62:22
                                                17:13               determine 29:4,
     35:16,17
                         criteria 42:3,5,6                           10 31:21 52:20
                                               define 12:5 22:21
    confidential
                         CROSS-                 23:1,4,10 24:17     determined 52:5
     38:20 62:13,15
                         EXAMINATION            25:17 26:7 33:21     55:13
    confined 40:8         60:12
                                               defined 24:15        determines
    confirmed 30:2       cultural 25:22                              52:13 62:23
                                               defining 33:12
    conform 58:16        cumbersome                                 develop 24:23
                                               definition 23:23,
                          9:18                                      diagnose 29:13
    confusing 49:22                             25 24:16 31:19
                         current 20:2           32:19 33:6 39:1,3
    congruent 48:3                                                  diagnosed 26:9
                          35:20
                                               definitions 21:24     46:6
    congruous 55:12
                         cursory 52:8,10        22:4,14 23:18
                                                                    diagnosis 12:1
    connectivity          53:7 54:10            39:1 56:17
                                                                     44:18 45:3 49:24
     36:12
                         cut 53:22             delay 61:25
                                                                    diagnostic 42:2,
    consideration
                                               delivered 50:4        6,19
     15:8
                                  D                                 Dianna 6:9 7:20
                                               demonstrates
    considered 24:4
                                                30:21
     44:5                damages 14:4,18                            died 31:13
                          15:4,13              demonstrating
    consistent 21:10                                                differences
                                                31:13
                         data 30:14,16                               29:19 30:9 31:13
    context 45:2 54:5
                                               denote 27:18
                                                                    differentiation




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services
                                   Index:
                                  Filed     complaint..differentiationi3
                                              * (615)595-0073
                                        05/29/20 Page 72 of 81 PageID #: 1478
                      www.EliteReportingServices.com
     57:1                 59:11 61:1           element 30:17        evolution 28:3
                                                56:8                 43:4
    differently 55:11    documentation
                          17:19                elemental 24:23      evolve 28:17
    differs 56:14
     57:16               documented            eliminated 43:19     evolved 28:15,16
                          10:23 11:8 21:19
    difficulty 46:10                           elusive 57:24        evolves 47:19
                         documents
    dimorphic 23:8                             emerges 54:19        examination
                          12:11 17:25
     31:3                                       56:13                10:15 50:9,23
                          21:17,25 37:13
                                                                     52:8,19 53:12
    DIRECT 10:15          40:11,18,23          emotional 12:8
                                                                     54:17 55:14
                          41:11,17 44:2,3
    disclose 32:12                             empirical 29:2
                          45:2,5 46:15 48:1,                        examples 27:16
    discloses 32:9        3,11,14 49:4         end 18:6,18 19:15     40:7
                          51:11 59:9 60:15,     20:24
    discrepancy           22
                                                                    exception 19:22
     56:11                                     engage 10:6
                         doula 50:4,7                               Excuse 14:13
    discrete 39:16                             ensure 8:24           19:2
                         draft 63:5
    discrimination                             entails 14:18        exhibit 13:5,13,
     47:12               drawn 13:1                                  17,24 18:3,13,15
                                               entire 39:21 45:23    19:8,10,20 20:11,
    discuss 26:5         driver's 40:24
                                               environments          12,21 36:19
    discussed 8:3        DSM-4 43:5             34:20                37:12,16 38:8
     35:3 41:12 42:20                                                44:11 51:17,18
                         DSM-5 42:25           essentially 18:24
     46:8 56:15                                                      53:3
                          43:2,12,14,20         20:1
    discusses 45:1                                                  exhibits 10:25
                         due 26:10 61:3        establish 34:10       11:1 13:8,10 18:1
    discussing 42:2      duly 10:13                                  36:14 37:22
                                               established
    discussion 22:12     duration 42:8          24:20,24            existed 30:14
     61:11 62:21 63:1
                         dysphoria 12:2        estimate 39:22       exists 55:18
    disorder 43:6,7,      26:7,8,17,18 34:4    etiology 12:7        expectation
     13,18
                          42:3,22 44:19         31:10                25:22
    disorders 43:21       45:3 46:25
                                               Ettner 10:1,11,17,   experience 11:9,
     57:1
                         dysphoric 25:15        19,20 13:12,17       15 12:9 14:15
    distinct 30:22        26:3 47:15            15:18 16:2 17:22     21:22 26:25 27:1,
                                                18:5,16,22 19:12     5 34:2,3 40:14,19,
    distinction 14:8
                                                21:16 22:21 23:20
                                  E                                  21 41:9,21,23
    distinguish 33:9                            26:25 31:17 35:19    42:14,22 43:22
                                                36:8,17 37:23        47:1,7,8,10,25
    distress 12:8        e-mail 62:22           38:6 43:22 44:25
     26:10,12 34:8        63:11                                      58:12,20 61:6,11,
                                                46:8 49:8 58:25      13
     47:8,10
                         earlier 18:2 38:15     60:14 62:2
    District 19:13        41:13 61:20                               experienced
                                               Ettner's 22:15        27:6 34:24
    diversion 33:7       early 24:24 34:15      36:15
                          43:16                                     experienced/
    doctor 54:1                                evaluate 15:12
                                                                    expressed 42:7
                         easiest 41:1          evaluated 16:3
    doctoral 11:14                                                  experiences 16:5
    document 13:23       education 11:9,       everyone's 7:3        22:24 26:10
                          12 21:22 58:12        10:5
     18:5,8,12,17,19                                                expert 18:4,9,16
     19:7,12,14,16,19,   effect 44:16          evidence 54:19        19:11,16 21:11
     25 20:5,8,9,20                                                  22:5,9 35:21
                         effort 25:6 40:11      56:13,24
     21:4 39:3,4,5,6                                                 36:20 37:15 38:7
     40:15 48:17,25




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    differently..experti4
                                                 Page 73 of 81 PageID #: 1479
                      www.EliteReportingServices.com
     45:1 52:17          fight 34:22           functioning           girls 35:7,9,10
                                                26:14
    expertise 11:7       filed 19:25                                 give 8:23 10:17
     12:8 26:16,23                             future 17:15           15:18,23 39:10,16
                         find 20:13,25
                                                56:23                 44:11 51:19,23
    experts 43:14         44:12
                                                                      59:14 62:2
    explain 31:7 56:6    findings 31:18
                                                        G            giving 8:25
                          32:5
    exposing 61:2
                                                                     glance 53:10
                         fine 58:9             gap 62:24
    exposure 48:19
                                                                     gonads 23:7
                         finish 10:1           gaps 37:9
    express 25:4
                                                                     Gonzalez-pagan
     27:25               finished 8:25         gender 11:13           6:16 62:14
    expressed 35:20      focus 21:21 22:14      12:1,7,10 22:25
                                                23:9,22 24:17,20     good 36:1 63:3
    expresses 42:24      focused 26:16,23       25:2,5,9,14,15,17,   government-
    expressing 12:18     follow 51:15           20,25 26:1,3,7,8,
                                                                     issued 39:5
                          53:20 54:6            11,17,18,24 27:22
    expression 39:23                            29:13 31:19,22       grave 38:22
                         followup 53:13         32:6,8,19,21 33:2,
    extensive 11:17                                                  Great 7:2,11 9:21
                                                3,4,7,11,12,20,22
     52:11,19 53:12      force 31:9                                   11:5,21 14:1
                                                34:2,3,4,7,15,17,
                                                                      15:16 36:2 38:4
    extent 22:7          forensic 10:21         18 35:15 38:20
                                                39:23,24 40:16,17    group 34:5
    external 23:7        form 7:25 12:22
                                                41:10 42:3,7,8,11,
     50:9,23 52:9         15:5 16:6,19 17:3,                         guess 62:22
                                                12,13,16,22,25
     55:14,20 56:7,20     16 19:1 20:3 24:2,
                          9 25:10 26:19
                                                43:7 44:19 45:3,     guidance 45:17
    extreme 26:10,12                            16,19,22,24 46:25
                          27:8,19 28:18
                                                47:15 48:3,7 55:1,
                          29:6,25 31:24                                       H
                                                3,6,15,17,18 56:2,
             F            32:7,14 33:15
                                                11,17 57:5,13,16,
                          39:13 40:13 41:1,                          happen 34:11
                                                19,20,21 58:2,13,
    facts 31:11           2,14 43:9 44:22                             35:4
                                                16,18 59:2,6
                          45:7 46:18 50:11
    fair 49:11                                  60:15,22 61:17,19    harassed 48:18
                          51:2 55:8,11,15,
    fall 24:5             16 56:4 58:3 59:4    gender-affirming      harassment
                                                44:9                  47:12
    falls 25:21          formed 55:18
                                               genderqueer           hard 50:17 60:8
    familiar 27:10       Fortunately
                                                27:16
                          26:15                                      harm 16:10 38:22
    fashion 42:24                              general 8:1 11:7
                         forward 23:17                                60:16,23
    fear 48:22 61:2                             12:9 16:4 21:6
                          37:18                                      harms 17:5
                                                52:4
    February 18:18       forwarded 10:24
                                               generally 54:9        head 48:19
    feel 34:21 42:24      13:7 18:1,2
                                               generation 43:17      health 25:13 46:7
     51:15               found 31:6                                   47:2 48:8,24
    feelings 34:22                             genetic 31:4,6,8
                         free 51:15                                  Healthcare 11:18
    felt 32:16 61:20                           geneticist 31:6
                         front 13:5,17,22                            hear 9:6 32:23
    female 24:13,23       38:9                 genitalia 23:8         36:8 50:18 60:9
     27:23 41:24                                50:9,23 52:9,12
                         full 10:17                                  hearing 60:8
     52:13,20 57:19,21                          55:14,20 56:7,21
     61:7,9,14           function 47:3                               helpful 6:4
                                               genitals 51:7
    fetuses 31:15        functional 30:2,       54:17                hemisphere 31:1
                          17
    field 28:7                                 girl 25:23            higher 47:14




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services    *Index:
                                  Filed 05/29/20 (615)595-0073
                                                  Page expertise..higheri5
                                                       74 of 81 PageID #: 1480
                      www.EliteReportingServices.com
    history 26:5 28:3     18 56:2,11,17       incur 17:5            interrupt 14:23
     43:3                 57:6,10,14,16,20
                                              independent           intersectionality
                          58:2,13,16,17,18,
    home 48:18 50:4                            47:25                 61:4
                          22 59:2,6,9,11
    hormonal 30:23        60:15 61:18,19,21   individual 22:23      intervention
                                               24:21 26:9 32:9,      35:3,4 44:4,6
    hormones 30:13,      Illinois 20:16
                                               11 34:18,19 38:21
     14                                                             interventions
                         imagery 30:3          41:5 45:4,15
                                                                     30:24 34:9 35:13
    hour 35:22                                 47:20 48:21 50:3
                         imaging 29:1                                46:6
                                               52:5 56:15 57:19
    housekeeping          30:17
                                               59:12                interviewed
     10:24 17:23 37:7
                         immutable 24:25                             12:15 16:3
                                              individual's 32:8
    human 23:3,4          32:17
                                               55:1,4 61:3          invades 38:20
     32:16 56:9 59:2,5
                         impact 12:19
                                              individually          involved 14:17
    humans 24:23
                         impairment            15:14 16:11
                                                                    irrevocable
    humiliated 48:18      26:14
                                              individuals 12:1,      35:18
    humiliation          important 8:21        10 16:10 17:18,19
                                               24:5 25:15 27:2,3,
                                                                    issue 36:12
     47:11                26:14
                                               6,20 30:7,10 31:5    issues 29:24
    hypertension         inability 30:12       39:9,11,17 41:16,     46:12 47:2 48:10,
     61:3                                      17 42:21,22,23
                         inaccurate 17:6,7                           12,15
                          54:20 55:23,25       43:23 46:10,23,25
             I            56:1,10              47:13,15,18,25
                                               48:6,9 55:21,22
                                                                             J
                         inaction 16:14        56:10,25 60:24
    ICD 43:20
                         inactions 12:19       61:6,13              Jae 6:13
    ID 60:22
                         inaudible 14:4       infant 57:18          January 18:8
    idea 53:7             53:19               infants 31:12         Japan 31:5
    ideation 48:4        incarcerated         information 30:1      Jones 6:3,7,15,24
    identification        47:18                38:21 48:20           7:2,11,15 8:16
     39:7 46:4           included 25:12        54:23,25              9:10,21 10:16
                          43:1                                       12:24 13:7,15,16,
    identified 37:13                          initiate 40:15         25 14:11,14,24
    identifies 39:5      including 46:11      Injunctive 13:20       15:1,2,10,20,25
                         inconclusive                                16:1,12,22 17:9,
    identify 8:19 9:18                        injuries 14:17         21 18:14 19:4,9,
     18:4 31:8 37:12      30:15
                                              injury 15:4            21 20:6,22 22:11,
     42:21               incongruence                                20 23:16,19 24:7,
    identifying 9:12      42:6                innate 61:20           14 25:16 26:21
     29:18,19 33:10      incongruent          input 45:17            27:9 28:1,22 29:8
     36:14 43:24          48:14 60:15,22                             31:16 32:4,10,18,
                                              instance 25:22         25 33:18 36:5,7,
    identity 22:25       incongruity 12:7,     39:25 40:24 45:22     10,16 37:6,14
     23:9,22 24:17,18,    10 22:24 26:10       50:5 57:17            38:1,4,5 39:14
     20 25:2,5,9 26:12    29:13 32:19 33:2,                          40:20 41:8,22
     27:22,25 31:19,                          intentions 41:5
                          7,11,20 34:4,14,                           43:10 44:24 45:11
     20,22 32:6,9,17,     17 35:15 43:24      intercourse 23:2       46:19 50:14 51:8,
     20 33:3,7,13,22                                                 18,21,25 53:4,5,
     34:3,7 39:3,4       incongruous          internal 23:7
                                               32:16                 16,23 54:2,7,21
     40:11,22 41:10,      33:10 55:13
                                                                     55:10,24 56:5
     11,17 42:25 43:7    incorrect 38:19      International          58:6,11,23 59:7,
     44:2,3 45:1,5                             43:21                 19,23 61:23 62:6,
     46:14 48:1,3,25     increase 61:2
                                                                     9,19,21 63:8,9,11
     49:4 55:1,4,7,15,




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services    * (615)595-0073
                                  Filed 05/29/20  Index:
                                                 Page     history..Jonesi6
                                                      75 of 81 PageID #: 1481
                      www.EliteReportingServices.com
    July 19:15            legally 58:22        make 8:10 9:15,17     mind 9:2 39:4
                                                13:11 29:15 35:14
                          legitimizing                               minor 19:24
                                                39:17 45:12
             K             58:21
                                                                     minute 10:23 11:6
                                               makes 50:3,21
                          lethal 49:7                                 60:6 62:3
    keeping 8:11                                54:19
                          license 40:24                              minutes 15:23
    KHOLI 12:22                                making 7:1 8:12,
                                                                      35:25 36:1,2,3
                          lie 59:14,24,25       20 40:3
    kind 15:4 29:22                                                   59:16,20
     62:11                life 24:24 34:12     male 24:13,23
                                                                     modify 39:23
                           45:23 46:5 47:4      27:23 41:24 45:22
    Kohli 6:18,25 7:10                          52:13,20 57:19       moment 20:4,14
     9:14 13:11 15:5,     light 56:24           61:7,9,14             28:24 44:10 49:9
     17,21 16:6,19        Lim 6:13                                    51:9,23
     17:3,16 19:1 20:3                         manifested 42:9
     22:3,19 23:14        limitations 40:2,4                         months' 42:8
                                               manner 10:6
     24:2,9 25:10         limited 11:25         27:21                morning 10:25
     26:19 27:8,19         12:3,4 30:11
     28:18 29:6,25                             Manual 42:19          move 35:19 37:18
     31:24 32:7,14        links 31:6           marked 38:8 42:6      moving 18:15
     33:15 36:3 37:11,                          62:12,15
                          list 10:25 25:8                             19:10 24:15 42:1
     20 38:3 39:13                                                    49:3
                           42:10 58:18 59:10
     40:13 41:2,14                             marker 38:20
     43:9 44:22 45:7      listed 57:2,6,14      45:16 57:21 58:18    multiple 40:25
     46:18 50:11 51:2,     58:14
                                               match 32:21 33:4,     multiplying
     17,19 52:25 53:15                          11,12 55:2
                          literature 11:17                            28:20
     54:15 55:8,16
     56:4 58:3,10 59:4,   live 35:14 40:16     Matt 6:7              mundane 49:5
     21 60:5,9,13 62:2,    46:1
                                               matter 10:24          mute 6:3 7:5 9:8
     8,10,17,20 63:3,7
                          lived 34:2 40:18      11:22,25 18:22        61:24
                           45:23 58:20          31:2 37:7
             L
                          lives 41:4 46:11     meaning 33:11                  N

    laboratory 29:12      living 30:7 58:19    means 8:6 33:3
                                                                     narratives 16:8
    language 43:1         logics 48:6          medical 25:7 26:8
                                                29:11 35:4,12        national 47:14
     45:25                long 20:23 29:22      38:21 44:4,5,8       natural 47:16
    large 41:20           longer 26:4 28:5      45:2,6,17 46:2,3,7
                           43:19                47:16 49:24,25       nature 16:4 32:12
    late 11:16
                                                52:12,18             necessarily
    lawyer 14:7           looked 31:12
                                               medicine 24:21         27:22 33:21 35:5
    lay 28:21                                                         50:1 51:1
                                   M           Meeks 7:11 8:13,
    leading 48:6                                16 9:11              neurodevelopme
                                                                     ntal 31:9
    leads 23:23 28:2      made 7:25 8:7        Meeting 8:2
     48:22                 9:13 39:22 43:15                          newborn 52:19
                           50:5                mental 46:7 47:2
    leak 32:24                                  48:8,24              non-binary 27:16
                          magnetic 29:1                               41:13,15 42:21
    learn 34:23                                mentioned 13:13
                           30:2,17
                                                61:12                non-transgender
    lectured 19:24
                          maintaining                                 30:10,24
    left 49:3              16:17 17:1          met 43:15
                                                                     nonconforming
    legal 18:23 44:9      majority 33:25       microstructures        25:14,18,20 26:1
     48:7                  54:18 55:21 56:9     31:2
                                                                     nonconformity




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services  Index:
                                              * (615)595-0073
                                  Filed 05/29/20    July..nonconformityi7
                                                 Page 76 of 81 PageID #: 1482
                      www.EliteReportingServices.com
     25:25               occupational                                 57:2,5
                          47:3                          P
    noncongruent                                                     personal 14:17
     48:22               occur 31:14 39:19                            15:4
                                               pain 34:24
    normal 9:5 46:5      occurred 46:16                              perspective
     50:8,22                                   pairs 23:6             15:13 29:16
                         occurs 35:1,2
    norms 47:11                                paper 51:13           ph 43:4
                         odds 34:6
    northern 30:25                             paragraph 38:12,      PH.D. 10:11
                         offer 35:12            13,18 42:1,5
    noted 53:2                                  46:24                Phd 19:12
                         offering 16:13,24
    nuanced 27:24         17:4,11 27:17        pardon 50:18          phenotypes
                                                                      30:4,22
    number 13:24         oftentimes 27:25      parenthetical
     18:13 19:8,20        45:20                 42:12                phrased 24:11
     20:21 24:8 39:17                                                 45:10
                         Ohio 19:13 22:5       part 11:9 32:1
     51:20
                          36:20                 44:3 59:2            phrasing 60:20
    numbers 37:12
                         Omar 6:16 62:11       participating         physical 29:18
                                                60:2                  38:22 48:23
                         one's 42:7,13
             O
                                               party 8:8 22:13       physician 50:5,7
                         opinion 11:10,23
    oath 7:23             17:4,17 35:20        pass 60:3             place 9:7 20:15
                          45:3,14 46:22                               40:23 41:1 51:5
    Object 23:14          49:12 50:25 52:17    passport 40:24
                                                                     places 38:21
    objecting 8:19        54:22 56:2,18        past 14:16 25:24
                          57:3,5,13,20 58:2,                         Plaintiff 19:14
    objection 7:7         8,12 59:8            patient 48:16
     8:20 12:22 13:9                                                 plaintiffs 6:15,17,
                         opinions 11:24        patients 40:21         19,21,23 7:16
     15:5,17,19 16:6,
                          12:5,6,19 15:9        41:9                  9:13 12:12,16,20,
     19 17:3,16 19:1,3
     20:3 22:4,6,9,18     16:4,13,24 17:12,    pause 8:23             23 14:3 15:3,12
     23:17 24:2,9         24 18:25 19:6                               16:3 17:7,14
     25:10 26:19 27:8,    20:1,9 21:11,22,     pee 35:7
                          23 22:1 23:11
                                                                     plaintiffs' 10:25
     19 28:18 29:6,25                          people 16:5 17:5
     31:24 32:7,14        36:22 37:3 38:13,     24:12 25:4 26:17     planning 48:4
     33:15 37:21 39:13    15 56:20 58:7         28:21 30:12 33:25    platform 8:5
     40:13 41:2,14       opportunity 21:2,      34:1,5,8,9,15,20
     43:9 44:22 45:7      8                     35:1,5,14 40:1,2,    point 27:4 34:23
     46:18 50:11 51:2                           3,14 41:6,7 45:18,    35:2 36:13 39:20
     52:14,25 53:1,15    option 41:11           23 46:1 54:18         41:18 44:1 46:14
     54:15 55:8,16                                                    48:9
                         order 8:24 13:8       percent 39:22
     56:4 58:3 59:4       63:10                 47:13                pointed 37:23
     61:24 62:1
                         Organization          percentage            points 35:1
    objections 7:1,24     11:19
     9:1,14,15 15:21                            39:10                posed 52:16
     23:15 50:18 53:2    organizations         period 39:19
                          25:12                                      possibility 34:17
    objective 31:17,                           person 7:24 8:21
                         organs 23:7                                 potential 9:1
     18,21 32:5                                 33:21 38:19 39:5
                         original 63:10         41:4 51:22 52:3      practice 27:14
    observation
                                                57:9 58:19            48:15
     56:20               outage 14:6
                                               person's 23:22        preceding 53:19
    occasion 9:19        outcome 49:7           31:20,22 32:5         54:5
    occupation                                  33:2,3 34:12 41:4    precisely 44:12
     10:20                                      44:17 52:12 55:6




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services
                                  FiledIndex: * noncongruent..preciselyi8
                                        05/29/20 (615)595-0073
                                                  Page 77 of 81 PageID #: 1483
                      www.EliteReportingServices.com
    predicated 44:18     profession 25:7        10,15 53:6 54:8     recorded 8:6 55:2
                                                56:18 57:25 58:25    56:19 57:11,18
    predominantly        professional
                                                61:16,24 62:11       59:9
     30:25                11:18 25:13 45:6,
                          17                   questions 10:16      recording 8:7
    premarked 13:8,
                                                22:7 28:2 37:25      16:16 17:1 50:3
     24 18:13 19:8,20    progression
                                                40:25 53:19 54:5     56:21
     20:21                47:16
                                                58:4 59:16,25
                                                                    records 50:6 58:2
    prenatally 31:13     promulgate             60:1,4,13 62:5
                          11:20                                     redirect 62:6
    preparation 49:9
                         provider 46:7                  R           reduces 48:3
    prepared 19:17
                          52:12,18
     21:12 38:7                                                     redundant 12:17
                         proxy 54:17 55:21     raise 15:19           59:10
    present 12:13
     42:23               psychiatric 25:7      raised 45:19         refer 13:9 23:21
                                               Randi 10:11,19        41:19 44:10
    presentation         psychological
                                                18:5,16 19:11        49:10,19,21 58:19
     25:20                38:22 47:20
                                               rare 55:23           reference 49:18
    presented 36:19,     psychologist
     25                   10:21                Ray 19:14,25         referred 25:24
    prevent 40:2         psychology             36:20 37:1,15       referring 38:6
                          11:12                reach 26:13
    previous 8:24                                                   refers 22:23 24:21
     43:5                psychopathy           reactivity 61:4      reflect 40:18
                          48:4
    previously 15:7                            read 7:17 9:23        59:12
     30:5 32:15 38:25    publication            13:2 16:7 21:2      reflects 58:21
     42:20                43:16                 28:24 38:23 47:5
                                                                    regard 16:16
    primarily 41:23      publicly 48:18        ready 37:18,19        17:1,13 21:23
    primary 45:24        published 43:14        38:2                 23:25 29:18,24
                                               reason 58:17          37:21 44:8
    prior 14:12 21:18    Puneet 6:18 7:7
     28:25 30:14,19,23    9:14 13:7 22:18      recall 7:22 8:14     related 46:12
     36:15 43:15 46:9     23:17 37:19 60:4,     21:2,9 48:25 49:2   releases 38:20
     49:11,18,19 51:15    7                     61:5,10
     53:2                                                           relied 11:16
                         purpose 7:3           recalled 37:24
    prison 39:25 40:8,                                              Relief 13:20
                         purposes 8:11         receive 11:1
     9
                                                47:18               relying 11:10,12
                         put 7:18 15:21
    privacy 38:20
     48:20
                          40:25                recent 28:21         remember 43:12
                                                                     60:14,17
    problematic                                recognize 18:8,
                                  Q             19 19:16 20:17      reminded 9:11
     55:22
    procedure 51:6                             recognized 36:21     remotely 7:23
                         qualifications
                                                40:16               removal 47:22
    proceed 7:12,19       10:22 11:8 21:19
                                               recognizing          remove 43:13
    proceedings          question 7:25
                                                33:19
     18:23                8:22 10:4 11:7                            render 11:10
                          16:21 17:11 21:6     record 6:25 7:17
    process 39:11,20      24:11 29:3,7,9,21,    8:18 9:6,23,24      rendered 11:23,
     40:6,10,12,22        23 32:1,23 33:17,     11:6 15:22 36:6,     24 20:2 21:11
     50:8,22 51:1,5       19,24 42:14 43:11     10 37:12 51:6
                                                                    rendering 38:16
    produce 49:4          44:15,25 45:9,10      52:25 59:19 61:17
                          46:13 50:13,19        62:1,8              repeat 10:4 13:14
    produced 43:18        51:14,22 52:3,7,                           16:21 29:21 32:23




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 Pagepredicated..repeati9
                                                      78 of 81 PageID #: 1484
                      www.EliteReportingServices.com
     49:15 50:12,19       60:23               sense 24:21,24        situation 34:20
     53:21                                     34:6                  40:5
                         revealed 30:9
    repetition 36:18                          sentence 9:25         slowly 9:24
                         Revealing 48:14
    rephrase 32:2                             separate 58:18        small 41:21
                         revelation 48:20
     46:20
                                              September 20:15       social 28:13
                         review 20:5 21:8
    report 18:4,9                                                    39:11,18 40:3,6,
                          37:24 52:11 62:18   servant 48:16
     19:11,17 21:11                                                  10 43:25 44:2,5,6
     22:5,9 35:21        reviewed 12:11,      serviceable 56:9       46:14 47:4,11
     36:20,21 37:15       14 21:13,16,17
                                              set 40:7              socially 58:22
     38:7 42:2 45:1
                         reviews 20:8 21:4
     46:9                                     seventh 43:16         society 40:9 46:5
                          51:11
    reporter 6:5 7:5,                         severe 26:12 34:8     socioeconomic
     8,13 8:9,17 9:20
                         risk 38:22
                                                                     34:19
     14:10,13,22 15:1                         severely 47:15
                         Roessler 6:20
     36:11 37:8 53:21,
                                                                    sort 11:7 14:4
                                              sex 22:24 23:1,2,
     25 54:3 62:22       rough 63:5                                  34:11
                                               3,4,6,12,13,21,25
     63:6,9,12                                 24:1,3,16 26:11      sounds 63:3
    reports 18:24                 S            30:20,21 33:4
                                                                    southern 9:24
                                               34:1,6 46:2 49:13,
                                                                     19:13
    represent 6:6        sake 8:18             24 50:8,22 51:6
    representing 6:8                           52:5 54:18 55:4,6,   speak 8:22 9:8,24
                         Sara 6:11             13,21,25 56:7,8,      25:11,23 60:7
    reproductive         Sasha 6:22            12,17,18 57:2,10,
     23:7
                                                                    speaker 8:25
                                               16 58:17,19,20
                         scans 29:19           59:1,2,12            speaking 7:4
    request 57:4
                         scholarly 41:19                             10:2
                                              sexes 24:1,8
    requested 8:8
                         school 46:11                               speaks 25:14
                                              sexual 57:1
    requests 41:16
                         science 29:17,24                           specific 29:23
                                              sexually 23:8
    require 17:19         30:18                                      53:2
     34:9 46:4                                Shew 6:9 7:20
                         scientific 28:14,                          specifically
    required 39:7         19,23               short 8:23 36:4        17:15 46:24
                                               59:22
    requires 56:12       scope 15:9 58:5,7                          Speculative
                                              shot 48:18             44:23
    research 28:19,      scroll 21:1
     25 41:18                                 sic 22:9 42:15        spoken 12:15
                         seconds 15:23                               16:11
    resembled 30:24                           sign 21:2 62:18
                         secret 48:21                               Stacie 19:14
    reserved 7:24                             significance
                         Sedgwick 6:11         26:13                stage 43:23
    resonance 29:1
     30:2,17             seek 45:5,15         significantly         stand 35:7
                         seeking 14:4 15:4     48:5
    resource-poor                                                   standard 51:6
     34:20                43:24,25 44:1,3     similar 27:12,15       63:4
    Respite 18:20        segment 31:1         simple 41:1           Standards 11:19
                          41:20,21                                   43:17
    responding 8:24                           simpler 45:12
                         self-affirmed                              standing 22:6
    responds 63:1         32:20 33:3          simply 8:5 33:2
                                                                     23:14,16 53:1
                                               58:1
    result 23:9          semantics 18:23                            start 6:6 10:7 11:6
                                              sir 7:13 8:17 54:3
    return 59:16         send 63:4                                   21:24 40:23 41:1
                                              sitting 35:10
    reveal 48:16                                                    started 39:11




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 ServicesIndex:
                                              * (615)595-0073
                                  Filed 05/29/20   repetition..startedi10
                                                 Page 79 of 81 PageID #: 1485
                      www.EliteReportingServices.com
     40:22               suicide 47:13,23     tests 31:18,21       transgenderism
                          48:19                                     22:22,23 28:15
    starting 43:25                            themself 24:22
                                                                    29:5,10,20 46:13
                         summary 38:13
    state 16:17 17:2                          thing 8:3 9:10
                                                                   transition 34:18
     29:17,24 30:18      supervision           13:12
                                                                    39:18,21 40:3
     41:4 49:3,4          11:15
                                              things 19:23,24       43:25 44:2,5,7
    stated 28:4,6        surgery 35:17         33:12,14             46:14

    states 57:22         surgical 46:5        thinking 41:12       transitioned
                          47:21                                     17:18 57:9
    Statistical 42:19                         thought 61:19
                         swear 7:8                                 transitioning
    stenographic 8:6                          time 7:6 8:22,25      39:12 40:6,7,10
                         sworn 7:14,22,24      39:19 48:23 51:6
    step 34:12 49:8                                                transsexual 28:4
                          9:22 10:13           52:21 54:11 55:2
    steps 39:18                                57:8 60:8            45:25
                         sync 34:2
    stereotypically                           timeframe 56:14      transsexuals
                         system 39:25                               26:4
     25:21
                          40:8                timeline 34:11
    steroids 30:20,21                                              trauma 12:8
                                              times 47:14
    stick 28:23                   T                                traumatic 49:6
                                              title 19:11
    stigmatization                                                 treatable 26:15
                         takes 51:5           titled 18:15
     47:12
                                                                   treated 27:1,5
                         talk 24:12 40:9      today 9:15 21:9,      39:8
    stipulate 9:16
                          55:20                21 22:14 52:23
    stipulations                               53:14,18 54:14,16   treatment 12:1
     7:16,18,21 8:14     talked 56:16          60:2,17 63:5         26:17 43:25 45:2
     9:23                talking 9:11 30:18                         46:25 47:19,22
                                              toilet 35:10
    stress 61:4          task 8:11                                 treatments 44:9
                                              told 59:23            46:3
    strong 42:11,23      technology 30:4,     tomboy 25:24         trick 43:11
    structures 23:8       6
                                              tomorrow 63:5        trouble 51:3
    studies 29:2 31:5    ten 47:14
                                              tonight 62:22        true 23:12,13,21
     48:2 61:1           Tennessee 16:18
                          17:2                training 11:9,13      24:15,16 26:18,22
    study 48:5                                                      56:17 57:2 58:19
                                               58:13
    style 18:6,17        term 23:1,10,11                            59:2
                          26:4 27:10,11       trajectory 47:19
     19:12                                                         truthful 21:10,14
                          28:4 43:5           transaction 49:6
    subject 11:22,25                                                37:3
     22:6 47:11 53:1     terminology 26:6     transactions
                          28:3,13                                  truthfully 37:25
                                               39:6
    subjective 32:6,                                               type 29:12
     12                  terms 21:25 22:8,    transcript 8:12
                          15,17 27:12,15,18    20:12,17,18 22:5,   types 29:1
    Subparagraph
                         test 29:4,9,11,12     7 36:25 37:16,24
     42:10                                                         typically 24:3,12,
                                               53:2 62:18
                         testicles 47:22                            22 25:24
    suffer 16:10 46:10
                                              transgender
    suffered 15:14       testified 10:13       11:18 16:5 17:5
                          20:13 27:2 36:21                                  U
                                               25:13,14 26:2
    suffering 46:15,      37:2 38:15 50:7      30:9,23 38:18
     17                                                            ubiquitous 32:16
                         testimony 14:12,      40:1 45:4 46:10,
    suicidal 48:4         16 21:9 36:15        23 47:25 56:25      unable 47:3
                          37:2 46:9 49:10      60:24
    suicidality 47:1                                               underpinnings
                          58:5 62:24
                                                                    31:9




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services
                                     Index:
                                  Filed       *starting..underpinningsi11
                                        05/29/20 (615)595-0073
                                                  Page 80 of 81 PageID #: 1486
                      www.EliteReportingServices.com
    understand 7:15
     10:3 14:3,8,18,25            W
     16:21 17:10
     22:11,12,17 30:12   wanted 8:10 11:6
     33:16,24 34:16,      14:2 38:14,16
     21,25 46:20 48:5     43:3
     49:16 58:7
                         ways 25:4
    understanding
     12:7 22:15,17       Webex 8:2,11
     24:10 28:13,14,20   white 31:2
     29:15 34:13 52:4,
     7 56:23             willingness 10:6
    unfortunate          women 30:23,25
     31:14               wondering 53:7
    unique 27:24         word 24:17 43:13,
     42:24                18 51:4 53:7,22
    universal 41:6       work 11:14,15
     61:21
                         worked 12:9
    university 11:14
                         working 28:7
    unpack 59:1
                         World 11:17
    unusual 60:3          25:12
    updated 19:23        worse 48:22
    updating 19:22       worst 59:14
    urinalysis 29:12     WPATH 25:14
                         wrapping 59:17
             V
                         written 16:8
    Vague 44:22          wrong 49:13 51:1,
    variance 26:24        4

    varies 34:18         wrote 42:10,12

    vast 33:25 55:21
                                  Y
    verbatim 42:18
    versus 33:12         years 28:8,10,11,
                          12,21
    video 8:5,7 9:3
                         yesterday 7:17,
    view 30:6             21 8:15 9:13
    viewed 31:18          22:12

    violate 47:10        young 25:22 35:6

    violation 48:20
    violence 47:12
    visual 53:12




                Elite
Case 3:19-cv-00328     Reporting
                    Document 93-2 Services   Index:
                                              * (615)595-0073
                                  Filed 05/29/20 Pageunderstand..youngi12
                                                      81 of 81 PageID #: 1487
                      www.EliteReportingServices.com
